



























SENIOR SECURED CREDIT FACILITIES CREDIT AGREEMENT
dated as of July 24, 2020, among


TENABLE HOLDINGS, INC.,


as a Guarantor,


TENABLE, INC.,


as the Borrower,


THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,


and


SILICON VALLEY BANK,


as Administrative Agent, Issuing Lender and Swingline Lender, and as Lead
Arranger






--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
SECTION 1 DEFINITIONS
 
1.1


Defined Terms
1
1.2


Other Definitional Provisions
30
1.3


Rounding
31
1.4


Exchange Rates
31
1.5


Alternative Currencies
31
1.6


Limited Condition Acquisition
32
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
2.1


[Reserved]
33
2.2


[Reserved]
33
2.3


[Reserved]
33
2.4


Revolving Commitments
33
2.5


Procedure for Revolving Loan Borrowing
33
2.6


Swingline Commitment
34
2.7


Procedure for Swingline Borrowing; Refunding of Swingline Loans
34
2.8


Overadvances
36
2.9


Fees
36
2.10


Termination or Reduction of Revolving Commitments; Prepayments
36
2.11


[Reserved]
37
2.12


[Reserved]
37
2.13


Conversion and Continuation Options
37
2.14


Limitations on Eurodollar Tranches
38
2.15


Interest Rates and Payment Dates
38
2.16


Computation of Interest and Fees
38
2.17


Inability to Determine Interest Rate
38
2.18


Pro Rata Treatment and Payments
39
2.19


Illegality; Requirements of Law
42
2.20


Taxes
44
2.21


Indemnity
47
2.22


Change of Lending Office
48
2.23


Substitution of Lenders
48
2.24


Defaulting Lenders
49
2.25


Joint and Several Liability of the Borrowers
51
2.26


Notes
55
2.27


Incremental Facility
55
2.28


Extension of Maturity Date
57
SECTION 3 LETTERS OF CREDIT
 
3.1


L/C Commitment
58
3.2


Procedure for Issuance of Letters of Credit
59
3.3


Fees and Other Charges
59
3.4


L/C Participations; Existing Letters of Credit
60
3.5


Reimbursement
61





--------------------------------------------------------------------------------




3.6


Obligations Absolute
62
3.7


Letter of Credit Payments
62
3.8


Applications
62
3.9


Interim Interest
63
3.10


Cash Collateral and Reserve
63
3.11


Additional Issuing Lenders
64
3.12


Resignation of the Issuing Lender
64
3.13


Applicability of UCP and ISP
64
SECTION 4 REPRESENTATIONS AND WARRANTIES
4.1


Financial Condition
65
4.2


No Change
65
4.3


Existence; Compliance with Law
65
4.4


Power, Authorization; Enforceable Obligations
65
4.5


No Legal Bar
66
4.6


Litigation
66
4.7


No Default
66
4.8


Ownership of Property; Liens; Investments
66
4.9


Intellectual Property
66
4.10


Taxes
67
4.11


Federal Regulations
67
4.12


Labor Matters
67
4.13


ERISA
67
4.14


Investment Company Act; Other Regulations
68
4.15


Subsidiaries
68
4.16


Use of Proceeds
69
4.17


Environmental Matters
69
4.18


Accuracy of Information, etc.
70
4.19


Security Documents
70
4.20


Solvency; Voidable Transaction
70
4.21


Regulation H
71
4.22


Designated Senior Indebtedness
71
4.23


[Reserved]
71
4.24


Insurance
71
4.25


No Casualty
71
4.26


[Reserved]
71
4.27


[Reserved]
71
4.28


OFAC
71
4.29


Anti-Corruption Laws
71
4.30


Holding Company
71
SECTION 5 CONDITIONS PRECEDENT
 
5.1


Conditions to Initial Extension of Credit
71
5.2


Conditions to Each Extension of Credit
75
5.3


Post-Closing Conditions Subsequent
75
SECTION 6 AFFIRMATIVE COVENANTS
 





--------------------------------------------------------------------------------




6.1


Financial Statements
76
6.2


Certificates; Reports; Other Information
77
6.3


[Reserved]
78
6.4


Payment of Obligations
78
6.5


Maintenance of Existence; Compliance
78
6.6


Maintenance of Property; Insurance
79
6.7


Books and Records; Discussions
79
6.8


Notices
79
6.9


Environmental Laws
80
6.10


Operating Accounts
80
6.11


Audits
81
6.12


Additional Collateral, Etc.
81
6.13


[Reserved]
83
6.14


Use of Proceeds
83
6.15


Designated Senior Indebtedness
83
6.16


Anti-Corruption Laws
84
6.17


Further Assurances
84
SECTION 7 NEGATIVE COVENANTS
 
7.1


Financial Condition Covenants
84
7.2


Indebtedness
84
7.3


Liens
86
7.4


Fundamental Changes
87
7.5


Disposition of Property
88
7.6


Restricted Payments
89
7.7


[Reserved]
90
7.8


Investments
90
7.9


ERISA
93
7.10


Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments
93
7.11


Transactions with Affiliates
93
7.12


Sale Leaseback Transactions
93
7.13


Swap Agreements
93
7.14


Accounting Changes
94
7.15


Negative Pledge Clauses
94
7.16


Clauses Restricting Subsidiary Distributions
94
7.17


Lines of Business
94
7.18


Designation of other Indebtedness
94
7.19


[Reserved]
94
7.20


Amendments to Operating Documents
94
7.21


Use of Proceeds
95
7.22


Subordinated Indebtedness
95
7.23


Anti-Terrorism Laws
95
SECTION 8 EVENTS OF DEFAULT
 
8.1


Events of Default
95
8.2


Remedies Upon Event of Default
98





--------------------------------------------------------------------------------




8.3


Application of Funds
99
SECTION 9 THE ADMINISTRATIVE AGENT
9.1


Appointment and Authority
101
9.2


Delegation of Duties
101
9.3


Exculpatory Provisions
102
9.4


Reliance by Administrative Agent
102
9.5


Notice of Default
103
9.6


Non-Reliance on Administrative Agent and Other Lenders
103
9.7


Indemnification
104
9.8


Agent in Its Individual Capacity
104
9.9


Successor Administrative Agent
104
9.10


Collateral and Guaranty Matters
105
9.11


Administrative Agent May File Proofs of Claim
106
9.12


No Other Duties, etc.
107
9.13


Cash Management Bank and Qualified Counterparty Reports
107
9.14


Survival
107
SECTION 10 MISCELLANEOUS
 
10.1


Amendments and Waivers
108
10.2


Notices
110
10.3


No Waiver; Cumulative Remedies
112
10.4


Survival of Representations and Warranties
112
10.5


Expenses; Indemnity; Damage Waiver
112
10.6


Successors and Assigns; Participations and Assignments
114
10.7


Adjustments; Set-off
117
10.8


Payments Set Aside
118
10.9


Interest Rate Limitation
118
10.10


Counterparts; Electronic Execution of Assignments
119
10.11


Severability
119
10.12


Integration
119
10.13


GOVERNING LAW
119
10.14


Submission to Jurisdiction; Waivers
120
10.15


Acknowledgements
120
10.16


Releases of Guarantees and Liens
121
10.17


Treatment of Certain Information; Confidentiality
121
10.18


Automatic Debits
123
10.19


Judgment Currency
123
10.20


Patriot Act; Other Regulations
123
10.21


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
123





--------------------------------------------------------------------------------




SCHEDULES
Schedule 1.1A:
Commitments
Schedule 1.1B:
Existing Letters of Credit
Schedule 4.4:
Governmental Approvals, Consents, Authorizations, Filings and Notices
Schedule 4.15:
Subsidiaries
Schedule 4.17:
Environmental Matters
Schedule 4.19(a):
Financing Statements and Other Filings
Schedule 7.2(d):
Existing Indebtedness
Schedule 7.3(f):
Existing Liens
Schedule 7.8(e):
Existing Investments
 
 
EXHIBITS
Exhibit A:
Form of Guarantee and Collateral Agreement
Exhibit B:
Form of Compliance Certificate
Exhibit C:
Form of Secretary’s/Managing Member’s Certificate
Exhibit D:
Form of Solvency Certificate
Exhibit E:
Form of Assignment and Assumption
Exhibits F-1 – F-4:
Forms of U.S. Tax Compliance Certificate
 Exhibit G:
[Reserved]
Exhibit H-1:
Form of Revolving Loan Note
Exhibit H-2:
Form of Swingline Loan Note
Exhibit I:
[Reserved]
Exhibit J:
Form of Collateral Information Certificate
Exhibit K:
Form of Notice of Borrowing
Exhibit L:
Form of Notice of Conversion/Continuation

















--------------------------------------------------------------------------------




CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”), dated as of July 24, 2020, is entered
into by and among TENABLE HOLDINGS, INC., a Delaware corporation (“Holdings”),
TENABLE, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time party to this
Agreement (each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY
BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and SVB, as
administrative agent and collateral agent for the Lenders (in such capacities,
together with any successors and assigns in such capacities, the “Administrative
Agent”).


RECITALS:


WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Credit Facility, as well as for working capital financing and letter of credit
facilities;


WHEREAS, the Lenders have agreed to extend a revolving credit facility to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed
$45,000,000, including a letter of credit sub-facility in the aggregate
availability amount of $10,000,000 (as a sublimit of the revolving loan
facility), and a swingline sub-facility in the aggregate availability amount of
$10,000,000 (as a sublimit of the revolving loan facility);


WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its assets; and


WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the benefit of the Secured Parties,
a first priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its assets.


NOW, THEREFORE, the parties hereto hereby agree as follows:


SECTION 1 DEFINITIONS


1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.


“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect for such
day plus 0.50%, and (c) the Eurodollar Rate plus 1.00%. Any change in the ABR
due to a change in any of the Prime Rate or the Federal Funds Effective Rate, as
the case may be, shall be effective as of the opening of business on the
effective day of the change in such rates.


“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.


“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of a Group Member.
“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing,




--------------------------------------------------------------------------------




and all collateral security and guaranties of any kind, now or hereafter in
existence, given by any Person with respect to any of the foregoing. Unless
otherwise stated, the term “Account,” when used herein, shall mean an Account of
a Group Member.


“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.


“Affected Lender”: as defined in Section 2.23.


“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.


“Agent Parties”: as defined in Section 10.2(c)(ii).


“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment of such Lender).


“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.


“Agreement”: as defined in the preamble hereto.


“Alternative Currency”: each of the following currencies: Sterling, Australian
dollar or Euro, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.5.


“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Applicable Margin”: a percentage per annum equal to 2.00% in the case of
Eurodollar Loans and 1.00% in the case of ABR Loans and Swingline Loans:


“Applicable Time”: with respect to any Revolving Extensions of Credit and
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the Administrative Agent
or the Issuing Lender, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.


“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.






--------------------------------------------------------------------------------




“Available Revolving Commitment”: at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time, minus (b) the Dollar Equivalent of
the aggregate undrawn amount of all outstanding Letters of Credit at such time,
minus (c) the Dollar Equivalent of the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time, minus (d) the aggregate principal balance of any Revolving Loans
outstanding at such time.


“Available Revolving Increase Amount”: as of any date of determination, an
amount equal to the result of (a) $45,000,000 minus (b) the aggregate principal
amount of Increases to the Revolving Commitments previously made pursuant to
Section 2.27 after the Closing Date.


“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“Benefitted Lender”: as defined in Section 10.7(a).
“Blocked Person”: as defined in Section 7.23.


“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Borrower”: as defined in the preamble hereto.


“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.


“Business”: as defined in Section 4.17(b).


“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or the State of California are
authorized or required by law to close; provided that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.


“Capital Stock”: with respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the




--------------------------------------------------------------------------------




Lenders, as applicable, as collateral for L/C Exposure or obligations of the
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender; (b) with respect to Obligations arising under any Cash
Management Agreement in connection with Cash Management Services, the applicable
Cash Management Bank, for its own or any of its applicable Affiliate’s benefit,
as provider of such Cash Management Services, cash or deposit account balances
or, if the Administrative Agent and the applicable Cash Management Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Cash Management Bank; or (c) with respect to Obligations in respect of any
Specified Swap Agreements, the applicable Qualified Counterparty, as Collateral
for such Obligations, cash or deposit account balances or, if such Qualified
Counterparty shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to such
Qualified Counterparty. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of 12 months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than
$250,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within 12 months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of 12 months or less from the
date of acquisition backed by standby letters of credit issued by any Lender or
any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; (i) in the case of any Group Member organized or having its
principal place of business outside the United States, investments denominated
in the currency of the jurisdiction in which such Group member is organized or
has its principal place of business which are similar and of comparable credit
quality to the items specified in clauses (b) through (h) above; or (j)
investments permitted by the Borrower’s board-approved investment policy as
approved from time to time by the Administrative Agent (such approval not to be
unreasonably withheld, delayed or conditioned); provided that any changes to the
Borrower’s board-approved investment policy based on recommendations from the
Administrative Agent or its Affiliates shall not be subject to such approval.
“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.” “Cash Management Bank”: any Person that, at the time it enters into a
Cash Management
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Cash Management Agreement.


“Cash Management Services”: cash management and other services provided to one
or more of the Group Members by a Cash Management Bank which may include
treasury, depository, return items, overdraft, controlled disbursement, merchant
store value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of




--------------------------------------------------------------------------------




electronic funds transfers through the direct Federal Reserve Fedline system),
merchant services, direct deposit of payroll, business credit card (including
so-called "purchase cards", "procurement cards" or "p-cards"), credit card
processing services, debit cards, stored value cards, and check cashing services
identified in such Cash Management Bank’s various cash management services or
other similar agreements (each, a “Cash Management Agreement”).


“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.


“Certificated Securities”: as defined in Section 4.19(a).


“CFC”: as defined in the definition of “Foreign Subsidiary Holding Company.”


“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than Insight
Holdings Group, LLC or its Controlled Investment Affiliate shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of 40% or more of the ordinary voting
power for the election of directors of Holdings (determined on a fully diluted
basis); (b) except as permitted by Section 7.4, at any time, Holdings shall
cease to own and control, of record and beneficially, directly or indirectly,
100% of each class of outstanding Capital Stock of each other Loan Party free
and clear of all Liens other than Liens permitted by Section 7.3; or (c) a
“change of control” or any comparable term under and as defined in any agreement
governing any other Indebtedness of the Group Members in an aggregate principal
amount in excess of
$5,000,000.


“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.


“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset shall constitute “Collateral.”


“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by Holdings pursuant to Section 5.1, substantially in
the form of Exhibit J.


“Collateral-Related Expenses”: all reasonable costs and expenses of the
Administrative Agent paid or incurred in connection with any sale, collection or
other realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
reasonable costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.


“Commitment”: as to any Lender, its Revolving Commitment. “Commitment Fee Rate”:
0.35% per annum.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.


“Communications”: as defined in Section 10.2(c)(ii).






--------------------------------------------------------------------------------




“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of Holdings substantially in the form of Exhibit B.


“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Current Liabilities”: at any date, the sum of (a) all amounts that
would, in conformity with GAAP, be classified as liabilities (or any like
caption) on a consolidated balance sheet of the Group Members at such date
(including for the avoidance of doubt any Indebtedness (other than the
Obligations)) that mature within one year following the relevant date of
determination, plus (b) without duplication, all Obligations (including, without
limitation, all Revolving Loans, plus, the aggregate Dollar Equivalent amount of
all outstanding Letters of Credit (including, without duplication, drawn but
unreimbursed Letters of Credit)), minus (c) the portion of lease liabilities
which are current at such date (determined in accordance with GAAP) .


“Consolidated Quick Assets”: at any date, (a) all unrestricted cash and Cash
Equivalents of the Loan Parties, plus (b) all net billed Accounts, in each case,
to the extent appearing on a consolidated balance sheet of the Group Members at
such date.


“Consolidated Quick Ratio”: as at the last day of any period, the ratio of (a)
Consolidated Quick Assets on such day to (b) the result of Consolidated Current
Liabilities for such period minus the current portion of Deferred Revenue.
“Contingent Obligation”: for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another, in each case, directly or
indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith, but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.


“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.


“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.


“Control Agreement”: any account control agreement in form and substance
reasonably satisfactory to the Administrative Agent entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.


“Controlled Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.


“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.




--------------------------------------------------------------------------------






“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Default Rate”: as defined in Section 2.15(c).


“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) become the
subject of a Bail-In Action or (iii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.24(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender.


“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.


“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.


“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.


“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Determination Date”: as defined in the definition of “Pro Forma Basis”.






--------------------------------------------------------------------------------




“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) no default or termination event shall
have occurred and be continuing thereunder, (b) any such Obligations in respect
of Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash
Collateralized, (c) no Letter of Credit shall be outstanding (or, as applicable,
each outstanding and undrawn Letter of Credit has been Cash Collateralized in
accordance with the terms hereof), (d) no Obligations in respect of any Cash
Management Services are outstanding (or, as applicable, all such outstanding
Obligations in respect of Cash Management Services have been Cash Collateralized
in accordance with the terms hereof), and (e) the aggregate Commitments of the
Lenders are terminated.


“Disclosure Letter”: the disclosure letter, dated as of the date hereof,
delivered by each Loan Party to Administrative Agent for the benefit of the
Lenders.


“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Subsidiary of Holdings), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer, encumbrance or other disposition
thereof (in one transaction or in a series of transactions and whether effected
pursuant to a Division or otherwise) and any issuance of Capital Stock of any
Subsidiary of Holdings. The terms “Dispose” and “Disposed of” shall have
correlative meanings.


“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Group Members may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends. Notwithstanding the preceding sentence,
any Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to be paid upon liquidation,
dissolution, winding up or pursuant to such other applicable statutory or
regulatory obligations of the issuer of such Capital Stock will not constitute
Disqualified Stock if the terms of such Capital Stock provide that such payments
may not be made with respect to such Capital Stock unless such payments are made
after the Discharge of Obligations.


“Division”: in reference to any Person which is an entity, the division of such
Person into two (2) or more separate Persons, with the dividing Person either
continuing or terminating its existence as part of such division, including as
contemplated under Section 18-217 of the Delaware Limited Liability Company Act,
or any analogous action taken pursuant to any other applicable Requirements of
Law.


“Dollars” and “$”: dollars in lawful currency of the United States.


“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, (b) with respect to any amount denominated in any currency
other than Dollars, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate for the
purchase of Dollars with such currency.


“Domestic Subsidiary”: any direct or indirect Subsidiary of Holdings organized
under the laws of any jurisdiction within the United States.






--------------------------------------------------------------------------------




“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).


“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.


“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of any Group Member directly or indirectly resulting from or based
upon (a) a violation of an Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the release
or threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.


“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.


“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event;
(b) the applicability of the requirements of Section 4043(b) of ERISA with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
to any Pension Plan where an event described in paragraph (9), (10), (11), (12)
or (13) of Section 4043(c) of ERISA is reasonably expected to occur with respect
to such plan within the following 30 days; (c) a withdrawal by any Loan Party or
any ERISA Affiliate thereof from a Pension Plan or the termination of any
Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d)
the withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of




--------------------------------------------------------------------------------




Section 4212(c) of ERISA; (g) the failure by any Loan Party or any ERISA
Affiliate thereof to make any required contribution to a Pension Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan (whether or not waived in accordance with Section
412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan;
(h)the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered to critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i)an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Group Member may be directly or indirectly liable; (m) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
for which any Loan Party or any ERISA Affiliate thereof may be directly or
indirectly liable; (n) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Group Member in connection with any such Plan;
(p) receipt from the IRS of notice of the failure of any Qualified Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Qualified Plan to qualify for exemption from taxation under Section
501(a) of the Code; (q) the imposition of any lien (or the fulfillment of the
conditions for the imposition of any lien) on any of the rights, properties or
assets of any Loan Party or any ERISA Affiliate thereof, in either case pursuant
to Title I or IV of ERISA, including Section 302(f) or 303(k) of ERISA or to
Section 401(a)(29) or 430(k) of the Code; or (r) the establishment or amendment
by any Group Member of any “welfare plan” as such term is defined in Section
3(1) of ERISA, that provides post-employment welfare benefits in a manner that
could be reasonably likely to result in material liability of any Loan Party.


“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.


“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.


“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.


“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to (a) a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”) (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR available) for deposits (for delivery
on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 A.M. (London, England
time) two (2) Business Days prior to the beginning of such Interest Period (as
set forth by Bloomberg Information Service or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR); and (b) an ABR Loan, the rate per annum
determined by the Administrative Agent to be LIBOR (for delivery on the first
day




--------------------------------------------------------------------------------




of such Interest Period) with a term of one (1) month in Dollars, determined as
of approximately 11:00 A.M. (London, England time) two (2) Business Days prior
to the beginig of such Interest Period (as set forth by Bloomberg Information
Service or any successor thereto or any other commercially available service
selected by the Administrative Agent which provides quotations of LIBOR);
provided that in either case of clauses (a) and (b) hereof, the Eurodollar Base
Rate shall not be less than 1.00%. In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in Same Day Funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, in the case of a Eurodollar Loan, and of one (1) month, in the case of
an ABR Loan, as of approximately 11:00 A.M. (London, England time) two (2)
Business Days prior to the beginning of such Interest Period; provided that, in
all events, such Eurodollar Base Rate shall not be less than 1.0%.


“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar
Rate.


“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:


Eurodollar Base Rate


1.00 - Eurocurrency Reserve Requirements


The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements; provided that the
Eurodollar Rate shall not be less than 1.0%.


“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).


“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.


“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.


“Excluded Subsidiary”: any Subsidiary that is (a) not a Domestic Subsidiary of
Holdings, (b) a Foreign Subsidiary Holding Company, a CFC or a Subsidiary of a
CFC, or (c) an Immaterial Subsidiary; provided that, notwithstanding the
foregoing, Tenable Ireland shall be an Excluded Subsidiary.


“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by
such Guarantor of a Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such Guarantee
Obligation of such Guarantor, or the grant by such Guarantor of such Lien,
becomes effective with respect to such Swap Obligation. If such a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.






--------------------------------------------------------------------------------




“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any withholding Taxes imposed under
FATCA.


“Existing Credit Facility”: the credit facility governed by that certain Loan
and Security Agreement dated as of May 4, 2017 (as amended by that certain (i)
First Amendment to Loan and Security Agreement dated as of April 22, 2020 and
(ii) Second Amendment to Loan and Security Agreement dated as of July 1, 2020),
between the Borrower and SVB.


“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B
to the Disclosure
Letter.


“Existing Maturity Date”: as defined in Section 2.28(a).


“Extending Lender”: as defined in Section 2.28(d).


“Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), (b) the Revolving Facility and (c) the Swingline Facility
(which is a sub-facility of the Revolving Facility).


“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by
SVB from three federal funds brokers of recognized standing selected by it.


“Fee Letter”: the letter agreement dated July 24, 2020, between the Borrower,
Holdings and the Administrative Agent.


“Flood Laws”: the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).


“Flow of Funds Agreement”: the spreadsheet or other similar statement prepared
by the Administrative Agent and approved by the Borrower, regarding the
disbursement of Loan proceeds (if any) on the Closing Date, the funding and the
payment of the fees and expenses of the Administrative Agent and the Lenders
(including counsel to the Administrative Agent), and such other matters as may
be agreed to by the Borrower, the Administrative Agent and the Lenders.






--------------------------------------------------------------------------------




“Foreclosed Borrowers”: as defined in Section 2.25.


“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.


“Foreign Subsidiary”: any Subsidiary of Holdings that is not a Domestic
Subsidiary.


“Foreign Subsidiary Holding Company”: any direct or indirect Subsidiary of
Holdings, substantially all of the assets of which consist of the Capital Stock
(or Capital Stock and debt or other securities) of one or more controlled
foreign corporations (within the meaning of Section 957 of the Code (a “CFC”))
or other Foreign Subsidiary Holding Companies.


“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.


“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.


“Funding Office”: the Revolving Loan Funding Office.


“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC,
or the adoption of IFRS.


“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra- national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International




--------------------------------------------------------------------------------




Settlements, the Basel Committee on Banking Supervision and any successor or
similar authority to any of the foregoing).


“Group Members”: the collective reference to Holdings and its Subsidiaries.


“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Loan Parties, substantially in the form of
Exhibit A.


“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.


“Guarantors”: a collective reference to Holdings and each Subsidiary of Holdings
which has become a Guarantor pursuant to the requirements of Section 6.12 hereof
and the Guarantee and Collateral Agreement. Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, no Excluded Subsidiary
shall be required to be a Guarantor, and no Subsidiary shall be required to
become a Guarantor if, in the reasonable judgment of the Administrative Agent
and the Borrower, the
burden or cost of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom.


“Holdings”: has the meaning in the preamble hereto.


“HQ Lease”: means that certain Office Lease, dated as of October 31, 2017, by
and between The Howard Research and Development Corporation, as landlord, and
Holdings, as tenant, as amended, restated, amended and restated, supplemented or
other modified from time to time.


“IFRS”: international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.


“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party (other than a Borrower or a Guarantor) designated as such by the
Borrower in writing and which as of such date
(a)(i) has generated less than 5% of the Group Member’s consolidated total
revenues determined in accordance with GAAP for the four fiscal quarter period
ending on the last day of the most recent period for which financial statements
were required to be delivered hereunder, or (ii) holds assets representing less
than 10% of the consolidated total assets of the Group Members as of such date
(in each case excluding right-of-use assets, intra-group items, investments in
Subsidiaries and off-balance sheet joint ventures and otherwise as determined




--------------------------------------------------------------------------------




in accordance with GAAP); provided that all Subsidiaries that are individually
“Immaterial Subsidiaries” shall not, collectively, (A) have generated more 10%
of the Group Member’s consolidated total revenues determined in accordance with
GAAP for the four fiscal quarter period ending on the last day of the most
recent period for which financial statements were required to be delivered
hereunder, or (B) hold assets representing 10% or more of the consolidated total
assets of the Group Members as of such date (in each case excluding right-of-use
assets, intra-group items, investments in Subsidiaries and off-balance sheet
joint ventures and otherwise as determined in accordance with GAAP),
(b)owns no Capital Stock of any Subsidiary that is not an Immaterial Subsidiary
and (c) does not own and is not the licensee of material Intellectual Property
(other than a non-exclusive license for the use of the Intellectual Property of
any Group Member in the ordinary course of business).


“Increase”: as defined in Section 2.27.


“Increase Joinder”:    an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, by which a Lender becomes a party to
this Agreement pursuant to Section 2.27.


“Incurred”: as defined in the definition of “Pro Forma Basis”.


“Indebtedness”: of any Person at any date, without duplication, (a) indebtedness
for borrowed money or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit, but
excluding any “earn-out” or other contingent payments with respect to any
acquisition that are not stated as a liability on the balance sheet of the
acquiring Person in accordance with GAAP, (b) obligations evidenced by notes,
bonds, debentures or similar instruments, (c) Capital Lease Obligations, and (d)
Contingent Obligations.


“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.


“Indemnitee”: as defined in Section 10.5(b).


“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of any Person’s
creditors generally or any substantial portion of such Person’s creditors, in
each case undertaken under U.S. federal, state or foreign law, including any
Debtor Relief Law.


“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.


“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each month to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three (3) months or less, the last Business Day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three (3) months, each day that is three (3) months (or, if such date is
not a Business Day, the Business Day next succeeding such date) after the first
day of such Interest Period and the last Business Day of such Interest Period,
and (d) as to any Loan (other than any Revolving Loan that is an ABR Loan and
any Swingline Loan), the date of any repayment or prepayment made in respect
thereof.






--------------------------------------------------------------------------------




“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), three (3)
or six (6) months thereafter, as selected by the Borrower by irrevocable notice
to the Administrative Agent in a Notice of Conversion/Continuation not later
than 12:00 P.M. on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:


(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date;


(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and


(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.


“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Group Members’
operations, and (b) not for speculative purposes.
“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.


“Investments”: as defined in Section 7.8.


“IRS”: the Internal Revenue Service, or any successor thereto.


“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender or an
Affiliate thereof that may become an Issuing Lender pursuant to Section 3.11 or
3.12, with respect to Letters of Credit issued by such Lender or its Affiliate.
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender or other financial
institutions, in which case the term “Issuing Lender” shall include any such
Affiliate or other financial institution with respect to Letters of Credit
issued by such Affiliate or other financial institution.


“Issuing Lender Fees”: as defined in Section 3.3(a).






--------------------------------------------------------------------------------




“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment. All
L/C Advances shall be denominated in Dollars.


“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption or Increase Joinder pursuant to which
such L/C Lender becomes a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The L/C Commitment is a sublimit of the
Revolving Commitment and the aggregate amount of the L/C Commitments shall not
exceed the amount of the Total L/C Commitments at any time.


“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.


“L/C Exposure”: at any time, the Dollar Equivalent of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time, and
(b) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time. The L/C Exposure of
any L/C Lender at any time shall equal its L/C Percentage of the aggregate L/C
Exposure at such time.


“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).


“L/C Lender”: a Lender with an L/C Commitment.


“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.24.


“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.


“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender, the L/C Lenders, and the Swingline Lender.


“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.


“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.


“Letter of Credit Fees”: as defined in Section 3.3(a).


“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).


“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).


“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”






--------------------------------------------------------------------------------




“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).


“Limited Condition Acquisition”: any Permitted Acquisition, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing and is being financed with an Increase; provided, that, in the event
the consummation of any such Permitted Acquisition shall not have occurred on or
prior to the date that is 120 days following the signing of the applicable
Limited Condition Acquisition Agreement, such Permitted Acquisition shall no
longer constitute a Limited Condition Acquisition for any purpose.


“Limited Condition Acquisition Agreement”: any agreement providing for a Limited
Condition Acquisition.


“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents subject to a Control Agreement in favor of the
Administrative Agent, plus (b) the Available
Revolving Commitment at such time.


“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.


“Loan Documents”: this Agreement, each Security Document, each Note, the Fee
Letter, the Flow of Funds Agreement, each Assignment and Assumption, each
Compliance Certificate, each Increase Joinder, each Notice of Borrowing, each
Notice of Conversion/Continuation, the Solvency Certificate, the Collateral
Information Certificate, each L/C-Related Document, each subordination or
intercreditor agreement and any agreement creating or perfecting rights in cash
collateral pursuant to the provisions of Section 3.10, or otherwise, and any
amendment, waiver, supplement or other modification to any of the foregoing.


“Loan Parties”: each Group Member that is a party to a Loan Document, as a
Borrower or a Guarantor.


“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Group
Members, taken as a whole; (b) a material impairment of the rights and remedies
of the Administrative Agent and the Lenders under the Loan Documents, or of the
ability of the Loan Parties to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.


“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.


“Minority Lender”: as defined in Section 10.1(b).


“Moody’s”: Moody’s Investors Service, Inc.


“Mortgaged Properties”: the real properties as to which, pursuant to Section
6.12(b) or otherwise, the Administrative Agent, for the benefit of the Secured
Parties, shall be granted a Lien pursuant to the Mortgages.


“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise




--------------------------------------------------------------------------------




modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.


“Multiemployer Plan”: a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has ever been obligated to make, contributions.


“Net Income”: as calculated on a consolidated basis for the Group Members for
any period as at any date of determination, the net profit (or loss), after
provision for taxes, of the Group Members for such period taken as a single
accounting period.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.


“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time. “Non-Extending Lender”: as defined in Section 2.28(b).
“Note”: a Revolving Loan Note or a Swingline Loan Note. “Notice Date”: as
defined in Section 2.28(b).
“Notice of Borrowing”: a notice substantially in the form of Exhibit K.


“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.


“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any Insolvency Proceeding
relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) the Loans and
all other obligations and liabilities (including any fees or expenses that
accrue after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding) of the Loan Parties (and the other Group Members
in the cash of obligations in respect of Cash Management Services) to the
Administrative Agent, the Issuing Lender, any other Lender, any applicable Cash
Management Bank, and any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Cash Management Agreement,
any Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, payment obligations, fees, indemnities, costs,
expenses (including all reasonable and documented out-of-pocket fees, charges
and disbursements of counsel to the Administrative Agent, the Issuing Lender,
any other Lender, any applicable Cash Management Bank, to the extent that any
applicable Cash Management Agreement requires the reimbursement by any
applicable Group Member of any such expenses, and any Qualified Counterparty)
that are required to be paid by any Group Member pursuant any Loan Document,
Cash Management Agreement, Specified Swap Agreement or otherwise. For the
avoidance of doubt, the Obligations shall not include (a) any obligations
arising under any warrants or other equity instruments issued by any Loan Party
to any Lender, or (b) solely with respect to any Guarantor that is not a
Qualified ECP Guarantor, any Excluded Swap Obligations of such Guarantor.


“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.






--------------------------------------------------------------------------------




“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), and, (a) if such Person is a corporation,
its bylaws or memorandum and articles of association (or equivalent thereof) in
current form,
(b)if such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.


“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present
or former connection between such Recipient and the jurisdiction imposing such
Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).


“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).


“Overadvance”: as defined in Section 2.8.


“Participant”: as defined in Section 10.6(d).


“Participant Register”: as defined in Section 10.6(d).


“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.


“Payoff Letter”: a letter, in form and substance reasonably satisfactory to the
Administrative Agent, dated as of a date prior to the Closing Date and executed
by SVB and the applicable Loan Parties to the effect that upon receipt by SVB of
the “payoff amount” (however designated) referenced therein, (a) the obligations
of the Group Members under the Existing Credit Facility shall be satisfied in
full, (b) the Liens held by SVB under the Existing Credit Facility shall
terminate without any further action, and (c) the Borrower and the
Administrative Agent (and their respective counsel and such counsels’ agents)
shall be entitled to file UCC-3 amendment statements, any other releases
reasonably necessary to further evidence the termination of such Liens.


“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.


“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.


“Permitted Acquisition”: as defined in Section 7.8(n).


“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.


“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Group Member or to which any Group Member has ever made, or was obligated to
make, contributions, (b) a Pension Plan, or




--------------------------------------------------------------------------------




(c)
a Qualified Plan.



“Platform”: is any of Debt Domain, Intralinks, Syndtrak, Debtx or a
substantially similar electronic transmission system.
“Preferred Stock”: the preferred Capital Stock of Holdings, if any.


“Prime Rate”: the rate of interest per annum published in the money rates
section of the Wall Street Journal or any successor publication thereto as the
“prime rate” then in effect; provided that if such rate of interest, as set
forth from time to time in the money rates section of the Wall Street Journal,
becomes unavailable for any reason as determined by the Administrative Agent,
the “Prime Rate” shall mean the rate of interest per annum announced by the
Administrative Agent as its prime rate in effect at its principal office (such
announced Prime Rate not being intended to be the lowest rate of interest
charged by the Administrative Agent in connection with extensions of credit to
debtors).


“Pro Forma Basis”: with respect to any calculation or determination for any
period, in making such calculation or determination on the specified date of
determination (the “Determination Date”):


(a)    pro forma effect will be given to any Indebtedness incurred by a Group
Member (including by assumption of then outstanding Indebtedness or by a Person
becoming a Subsidiary) (“Incurred”) after the beginning of the applicable period
and on or before the Determination Date to the extent the Indebtedness is
outstanding or is to be Incurred on the Determination Date, as if such
Indebtedness had been Incurred on the first day of such period;


(b)    pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period; and


(c)    pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by a Group Member, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Subsidiary after the
beginning of the applicable period; and (B) the discontinuation of any
discontinued operations; in each case of clauses (A) and (B), that have occurred
since the beginning of the applicable period and before the Determination Date
as if such events had occurred, and, in the case of any disposition, the
proceeds thereof applied, on the first day of such period. To the extent that
pro forma effect is to be given to an acquisition or disposition of a company,
division or line of business, the pro forma calculation will be calculated in
good faith by a responsible financial or accounting officer of Holdings in
accordance with Regulation S-X under the Securities Act based upon the most
recent four full fiscal quarters for which the relevant financial information is
available.


“Projected Pro Forma Financial Statements”: projected balance sheets, income
statements and cash flow statements prepared by the Group Members that give
effect to (i) the Loans to be made on the Closing Date and the use of proceeds
thereof (ii) the refinancing of the Existing Credit Facility and (iii) the
payment of fees and expenses in connection with the foregoing, in each case
prepared on a quarterly basis through the through the Revolving Termination
Date, and in each case demonstrating pro forma compliance with the covenant set
forth in Section 7.1.


“Properties”: as defined in Section 4.17(a).


“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that is a Lender or an Affiliate of a Lender or, at the
time such Specified Swap Agreement was entered into or as of the Closing Date,
was the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender.






--------------------------------------------------------------------------------




“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in
respect of, or the Lien granted by such Guarantor to secure, such Swap
Obligation (or guaranty thereof) becomes effective with respect to such Swap
Obligation, and (b) any other Guarantor that (i) constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder, or (ii) can cause another Person (including, for the
avoidance of doubt, any other Guarantor not then constituting a “Qualified ECP
Guarantor”) to qualify as an “eligible contract participant” at such time by
entering into a “keepwell, support, or other agreement” as contemplated by
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax-qualified under Section
401(a) of the Code.


“Recipient”: the (a) Administrative Agent, (b) any Lender or (c) the Issuing
Lender, as applicable. “Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: as defined in Section 10.6(c).


“Regulation T”: Regulation T of the Board as in effect from time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Regulation X”: Regulation X of the Board as in effect from time to time.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.


“Replacement Lender”: as defined in Section 2.23.

--------------------------------------------------------------------------------



“Required Lenders”: at any time, (a) if only one Lender holds the Total
Revolving Commitments, such Lender; and (b) if more than one Lender holds the
Total Revolving Commitments, then at least two Lenders who together hold more
than 50% of the Total Revolving Commitments (including, without duplication, the
L/C Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the Revolving Commitments of, and the
portion of the Revolving Loans and participations in L/C Exposure and Swingline
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that a
Lender and its Affiliates shall be deemed one Lender.

--------------------------------------------------------------------------------



“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority (including, for the avoidance of doubt,
the Basel Committee on Banking Supervision and any successor thereto or similar
authority or successor thereto), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Responsible Officer”: with respect to any Loan Party, the chief executive
officer, president, vice president, chief financial officer, chief accounting
officer, treasurer, controller or comptroller of such Loan
Party, but in any event, with respect to financial matters, the chief financial
officer, chief accounting officer, treasurer, controller or comptroller of such
Loan Party.




--------------------------------------------------------------------------------






“Restricted Payments”: as defined in Section 7.6.


“Revaluation Date”: with respect to any Letter of Credit, each of the following:
(a) each date of issuance, amendment and/or extension of a Letter of Credit
denominated in an Alternative Currency, (b) each date of any payment by the
Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, (c) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (d) such additional dates as the
Administrative Agent or the Issuing Lender shall determine or the Required
Lenders shall require.


“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or Increase Joinder pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder). The amount of the Total Revolving Commitments as
of the Closing Date is $45,000,000. The L/C Commitment and the Swingline
Commitment are each sublimits of the Total Revolving Commitments.


“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.


“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Letters of Credit (including the Existing Letter of Credit) at such
time, plus (c) the Dollar Equivalent of such Lender’s L/C Percentage of the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, plus (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.


“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.


“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving
Loans.


“Revolving Loan Conversion”: as defined in Section 3.5(b).


“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.


“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.


“Revolving Loans”: as defined in Section 2.4(a).


“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments of all Lenders shall
have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of all Revolving Loans then
outstanding; provided that in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Total Revolving Commitments, the
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Revolving Extensions of Credit shall be held by the
Revolving Lenders on a comparable basis.




--------------------------------------------------------------------------------






“Revolving Termination Date”: July 24, 2022. “S&P”: Standard & Poor’s Ratings
Services.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.


“Same Day Funds”: (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Issuing Lender, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.


“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.


“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.


“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), any Cash Management Bank
(in its or their respective capacities as providers of Cash Management
Services), and any Qualified Counterparties.


“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.


“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.


“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor
statute.


“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement,
(b) the Mortgages (if any), (c) each Deposit Account Control Agreement, (d) each
Securities Account Control Agreement, (e) all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations of any Loan Party arising under any Loan
Document, (f) each Pledge Supplement, (g) each Assumption Agreement, and (h) all
financing statements, fixture filings, assignments, acknowledgments and other
filings, documents and agreements made or delivered pursuant to any of the
foregoing.
“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(o), which Solvency
Certificate shall be in substantially the form of Exhibit D.


“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required




--------------------------------------------------------------------------------




to pay the liability of such Person on its debts as such debts become absolute
and matured, as such quoted terms are determined in accordance with applicable
federal and state laws governing determinations of the insolvency of debtors,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts generally as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.


“Specified Acquisition Agreement Representations”: such of the representations
and warranties made by the sellers and their Affiliates in the Limited Condition
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or its applicable Affiliates) has the right
(taking into account any applicable cure provisions) to terminate its (or such
Affiliates’) obligations under the Limited Condition Acquisition Agreement, or
decline to consummate the acquisition (in each case, in accordance with the
terms thereof), as a result of a breach of such representations and warranties.


“Specified Representations”: those representations and warranties made in
Sections 4.3(a) (with respect to the organizational existence of the Loan
Parties only after giving effect to the Limited Condition Acquisition), 4.4
(excluding the third sentence thereof), 4.5 (solely with respect to the first
sentence and with respect to Operating Documents), 4.11, 4.14, 4.19, 4.20
(giving effect to the Limited Condition Acquisition and the incurrence of the
Increase loans in connection therewith), 4.28 and 4.29.


“Specified Swap Agreement”: any Swap Agreement entered into by a Group Member
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into).


“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Group Member and evidencing Indebtedness of such
Group Member which is subordinated to the payment of the Obligations or the
Liens securing such Indebtedness is subordinated to the Administrative Agent’s
Lien, in each case, in a manner approved in writing by the Administrative Agent,
and any renewals, modifications, or amendments thereof which are not prohibited
by this Agreement or are approved in writing by the Administrative Agent.


“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.


“Subordinated Notes”: as defined in Section 5.1(a)(vi).


“Spot Rate”: for any currency, the rate determined by the Administrative Agent
to be the rate
quoted by the Administrative Agent as the spot rate for the purchase of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by it if the Administrative Agent does not have as of the
date of determination a spot buying rate for any such currency.


“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,




--------------------------------------------------------------------------------




or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Holdings.


“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Group Member as support for, among other things, their contracts with
customers, whether such indebtedness is owing directly or indirectly by such
Loan Party or any such Subsidiary.


“SVB”: as defined in the preamble hereto.


“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Group Members shall be
deemed to be a “Swap Agreement.”


“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.


“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).


“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed
$10,000,000.


“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans or
such other Lender as the Borrower may from time to time select as the Swingline
Lender hereunder pursuant to Section 2.7(f); provided that such Lender has
agreed to be a Swingline Lender.


“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.6.


“Swingline Participation Amount”: as defined in Section 2.7(c).


“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).


“Tax Distribution”: means (a)(1), with respect to any Tax period (or portion
thereof) in which any of Holdings, the Borrower, or any Subsidiary of the
foregoing is a member of a consolidated, combined, unitary or similar group for
income Tax purposes of which Holdings is the common parent (a “Tax Group”),
distributions by the Borrower or any Subsidiary to pay the U.S. federal, state
or local income Taxes, as applicable, of such Tax Group to the extent such Taxes
are attributable to the taxable income of the Borrower or any Subsidiary




--------------------------------------------------------------------------------




and (2) with respect to any Tax period (or portion thereof) in which the
Borrower or any of its Subsidiaries is a partnership, disregarded entity or
other pass-through entity for U.S. federal income tax purposes, distributions by
the Borrower or any Subsidiary to pay U.S. federal, state or local income Taxes
arising from any direct or indirect ownership in the Borrower or any
Subsidiaries, and
(b) distributions by the Borrower or any Subsidiary to Holdings to pay franchise
or similar Taxes.


“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Tax Group”: as defined in the definition of “Tax Distribution.”


“Tenable Ireland”: Tenable Network Security Ireland Limited, a company organized
under the laws of The Republic of Ireland.


“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.


“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.


“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.


“Trade Date”: as defined in Section 10.6(b)(i)(B).


“Transferee”: any Eligible Assignee or Participant.


“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.


“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.


“United States” and “U.S.”: the United States of America. “USCRO”: the U.S.
Copyright Office.
“USPTO”: the U.S. Patent and Trademark Office.


“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).


“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.






--------------------------------------------------------------------------------




“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write- down and conversion powers of such EEA Resolution
Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule.


1.2
Other Definitional Provisions.



(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)    As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to a given time of day shall,
unless otherwise specified, be deemed to refer to Pacific time, and (vi)
references to agreements (including this Agreement) or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.


(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.


(e)    Any reference in any Loan Document to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a Division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a Division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any Division of a limited liability company shall constitute a separate Person
under the Loan Documents (and each Division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person) on the first date of its existence. In connection with any
Division, if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then such asset
shall be deemed to have been transferred from the original Person to the
subsequent Person.


1.3    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).






--------------------------------------------------------------------------------




1.4
Exchange Rates.



(a)    The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Revolving Extensions of Credit denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the Issuing Lender, as applicable.


(b)    Wherever in this Agreement the issuance, amendment or extension of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the Issuing Lender, as the case may be.


1.5
Alternative Currencies.



(a)    The Borrower may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency that is readily available and freely transferable and convertible into
Dollars, Any such request shall be subject to the approval of the Administrative
Agent and the Issuing Lender.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and Issuing Lender, in their sole discretion). After receipt of
such request, the Administrative Agent shall promptly notify the Issuing Lender
thereof. The Issuing Lender shall notify the Administrative Agent, not later
than ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the issuance of Letters of Credit in such requested
currency.


(c)    Any failure by the Issuing Lender to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the Issuing Lender of Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the Issuing Lender consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.5, the Administrative Agent shall promptly so notify the
Borrower. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.


(d)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption.


(e)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(f)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change




--------------------------------------------------------------------------------




in currency of any other country and any relevant market conventions or
practices relating to the change in currency.


1.6    Limited Condition Acquisitions. In connection with any action being taken
in connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement which requires the calculation
of any financial ratio or metric, at the option of the Borrower (and, if the
Borrower elects to exercise such option, such option shall be exercised on or
prior to the date on which the definitive agreement for such Limited Condition
Acquisition is executed) (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), then
notwithstanding anything else to the contrary contained in this Agreement, the
date of determination of whether any such action is permitted hereunder, shall
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith (including any Incurrence of
Indebtedness and the use of proceeds thereof) as if they had occurred at the
beginning of the most recent period of four fiscal quarters then ended prior to
the LCA Test Date for which consolidated financial statements of the Borrower
are available, the Borrower could have taken such action on the relevant LCA
Test Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. If the Borrower has made an LCA Election for
any Limited Condition Acquisition, then in connection with any subsequent
calculation of any basket availability with respect to the incurrence of
Indebtedness, the grant of Liens, or the making of Investments, Restricted
Payments, Dispositions, mergers and consolidations or other transfer of all or
substantially all of the assets of any Group Member on or following the relevant
LCA Test Date and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
on a Pro Forma Basis assuming both that such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and have not been consummated.


SECTION 2
AMOUNT AND TERMS OF COMMITMENTS


2.1
[Reserved].



2.2
[Reserved].



2.3
[Reserved].



2.4
Revolving Commitments.



(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Letters of Credit, and the Dollar Equivalent of the aggregate amount
of all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans, incurred on behalf of the Borrower and owing to such Lender,
does not exceed the amount of such Lender’s Revolving Commitment. In addition,
such aggregate obligations shall not at any time exceed the Total Revolving
Commitments in effect at such time. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.13.






--------------------------------------------------------------------------------




(b)    The Borrower shall repay all outstanding Revolving Loans (including all
Overadvances to the extent not previously repaid) on the Revolving Termination
Date.


2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 12:00 P.M. (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one (1) Business Day
prior to the requested Borrowing Date, in the case of ABR Loans) (provided that
any such Notice of Borrowing of ABR Loans under the Revolving Facility to
finance payments under Section 3.5(a) may be given not later than 12:00
P.M. on the date of the proposed borrowing), in each such case specifying (i)
the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, (iii) in the case of Eurodollar Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest Period
therefor, and (iv) instructions for remittance of the proceeds of the applicable
Loans to be borrowed. Unless otherwise agreed by the Administrative Agent in its
sole discretion, no Revolving Loan may be made as, converted into or continued
as a Eurodollar Loan having an Interest Period in excess of one month prior to
the date that is 30 days after the Closing Date. Each borrowing under the
Revolving Commitments shall be in an amount equal $1,000,000 or a whole multiple
of $100,000 in excess thereof (or, if the then Available Revolving Commitments
are less than $1,000,000, such lesser amount); provided that the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.7. Upon
receipt of any such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each such borrowing
available to the Administrative Agent for the account of the Borrower at the
Revolving Loan Funding Office prior to 12:00 P.M. on the Borrowing Date
requested by the Borrower in Same Day Funds to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent or, if so specified in the Flow of Funds Agreement, the
Administrative Agent shall wire transfer or otherwise credit all or a portion of
such aggregate amounts to SVB (for application against amounts then outstanding
under the Existing Credit Facility), in accordance with the wire instructions
specified for such purpose in the Flow of Funds Agreement.


2.6    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
amount of the Available Revolving Commitments would be less than zero, and (c)
the Borrower shall not use the proceeds of any Swingline Loan to refinance any
then outstanding Swingline Loan. During the Revolving Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only. The Borrower shall repay to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the Revolving
Termination Date. The Swingline Lender shall not make a Swingline Loan during
the period commencing at the time it has received notice (by telephone or in
writing) from the Administrative Agent at the request of any Lender, acting in
good faith, that one or more of the applicable conditions specified in Section
5.2 (other than Section 5.2(d)) is not then satisfied and has had a reasonable
opportunity to react to such notice and ending when such conditions are
satisfied or duly waived.


2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans.







--------------------------------------------------------------------------------




(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M. on the proposed Borrowing Date) confirmed promptly in writing by a
Notice of Borrowing, specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period), and (iii) instructions for the remittance of the proceeds of
such Loan. Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Promptly
thereafter, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Borrower an amount in
Same Day Funds equal to the amount of the Swingline Loan to be made by
depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.


(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00
P.M. and promptly confirmed in writing, request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on the date
of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in Same Day Funds, not later than
12:00 P.M. one Business Day after the date of such notice. The proceeds of such
Revolving Loan shall immediately be made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loan. The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) immediately to pay the amount
of any Refunded Swingline Loan to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loan.


(c)    If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to Section
2.7(b), one of the events described in Section 8.1(f) shall have occurred or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) or on the date
requested by the Swingline Lender (with at least one (1) Business Days’ notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of the outstanding Swingline Loans that were to have been repaid with
such Revolving Loans.


(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.


(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other




--------------------------------------------------------------------------------




right that such Revolving Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other Revolving Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


(f)    The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. Following such
notice of resignation from the Swingline Lender, the Swingline Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the Required Lenders and the successor Swingline Lender. After the
resignation or replacement of the Swingline Lender hereunder, the retiring
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement and the
other Loan Documents with respect to Swingline Loans made by it prior to such
resignation or replacement, but shall not be required or permitted to make any
additional Swingline Loans.
2.8
Overadvances.



If at any time or for any reason the aggregate amount of the Total Revolving
Extensions of Credit exceeds the amount of the Total Revolving Commitments then
in effect (any such excess, an “Overadvance”), the Borrower shall immediately
pay the full amount of such Overadvance to the Administrative Agent, without
notice or demand; provided that without limiting the Borrower’s obligation to so
repay the Administrative Agent for any Overadvances, Borrower shall pay
Administrative Agent interest on the outstanding amount of any Overadvance, at
the Default Rate. Any prepayment of any Revolving Loan that is a Eurodollar Loan
hereunder shall be subject to Borrower’s obligation to pay any amounts owing
pursuant to Section 2.21.


2.9
Fees.



(a)    Fee Letter. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in the Fee Letter and to
perform any other obligations contained therein.


(b)    Commitment Fee. As additional compensation for the Revolving Commitments,
the Borrower shall pay to the Administrative Agent for the account of the
Lenders, in arrears, on the first day of each calendar quarter prior to the
Revolving Termination Date and on the Revolving Termination Date, a fee for the
Borrower’s non-use of available funds in an amount equal to the Commitment Fee
Rate per annum multiplied by the difference between (x) the Total Revolving
Commitments (as they may be reduced or increased from time to time) and (y) the
sum of (A) the average for the period of the daily closing balance of the
Revolving Loans outstanding, excluding the aggregate principal amount of
Swingline Loans which shall be deemed to be zero for purposes hereof, (B) the
Dollar Equivalent of the aggregate undrawn amount of all Letters of Credit
outstanding at such time and (C) the Dollar Equivalent of the aggregate amount
of all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time.


(c)    Fees Nonrefundable. All fees payable under this Section 2.9 shall be
fully earned on the date paid and nonrefundable.


(d)    Increase in Fees. At any time that an Event of Default exists, upon the
request of the Required Lenders, the amount of any of the foregoing fees due
under subsection (b) shall be increased by adding 2.0% per annum thereto.


2.10
Termination or Reduction of Revolving Commitments; Prepayments.



The Borrower shall have the right, without penalty or premium, upon not less
than three
(3) Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction




--------------------------------------------------------------------------------




of the Revolving Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Loans and Swingline Loans made on the
effective date thereof (which prepayments may be made without penalty or premium
other than any amounts owing (if any) pursuant to Section 2.21), the Total
Revolving Extensions of Credit then outstanding would exceed the Total Revolving
Commitments then in effect; provided that if such notice indicates that such
termination or reduction is conditioned on the occurrence of a transaction it
may be revoked if such transaction is not consummated. Any such reduction shall
be in an amount equal to $1,000,000, or a whole multiple thereof (or, if the
then Total Revolving Commitments are less than $1,000,000, such lesser amount),
and shall reduce permanently the Revolving Commitments then in effect; provided
further, if in connection with any such reduction or termination of the
Revolving Commitments a Eurodollar Loan is prepaid on any day other than the
last day
of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing (if any) pursuant to Section 2.21. The Borrower shall have the
right, without penalty or premium, upon not less than three
(3) Business Days’ notice to the Administrative Agent, to terminate the L/C
Commitments or, from time to time, to reduce the amount of the L/C Commitments;
provided that no such termination or reduction of L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced); provided that if such notice
indicates that such termination or reduction is conditioned on the occurrence of
a transaction it may be revoked if such transaction is not consummated. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple thereof
(or, if the then Total L/C Commitments are less than $1,000,000, such lesser
amount), and shall reduce permanently the L/C Commitments then in effect. The
Borrower shall have the right, without penalty or premium other than any amounts
owing (if any) pursuant to Section 2.21, at any time and from time to time to
prepay any Loan in whole or in part, upon not less than three (3) Business Days’
notice to the Administrative Agent; provided that if such notice indicates that
such prepayment is conditioned on the occurrence of a transaction it may be
revoked if such transaction is not consummated. Upon receipt of any such notice,
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.


2.11
[Reserved].



2.12
[Reserved].



2.13
Conversion and Continuation Options.



(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 12:00 P.M. on
the Business Day preceding the proposed conversion date; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice in a Notice of Conversion/Continuation of such election no
later than 12:00 P.M. on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.


(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice in a Notice of Conversion/Continuation to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph




--------------------------------------------------------------------------------




or if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
2.14     Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.


2.15
Interest Rates and Payment Dates.



(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.


(b)    Each ABR Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.


(c)    During the existence of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.15 plus 2.00% (the “Default Rate”);
provided that the Default Rate shall apply to all outstanding Loans
automatically and without any Required Lender consent therefor upon the
occurrence of any Event of Default arising under Section 8.1(a) or (f).


(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to Section 2.15(c) shall be payable
from time to time on demand.


2.16
Computation of Interest and Fees.



(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360- day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate (or, as applicable, on the basis of the Eurodollar Rate), the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate (and, as applicable, of the
determination of the Eurodollar Rate applicable to an ABR Loan). Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).


2.17
Inability to Determine Interest Rate.



(b) If prior to the first day of any Interest Period, or as applicable, on any
day on which an ABR Loan bearing interest determined by reference to the
Eurodollar Rate is outstanding, the Administrative Agent or the Required Lenders
shall have determined (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurodollar Loan, a request for an ABR Loan to bear interest with reference to
the Eurodollar Rate, or a conversion to or a continuation of




--------------------------------------------------------------------------------




either of the foregoing that, by reason of circumstances affecting the relevant
market, (i) Dollar deposits are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such requested
Loan or conversion or continuation, as applicable, (ii) adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or (iii) the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, then, in any such case (i), (ii) or
(iii), the Administrative Agent shall promptly notify the Borrower and the
relevant Lenders thereof as soon as practicable thereafter. Any such
determination shall specify the basis for such determination and shall, in the
absence of manifest error, be conclusive and binding for all purposes.
Thereafter, (w) any Eurodollar Loans requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (x) any such requested ABR
Loans which were to have utilized a Eurodollar Rate component in determining the
ABR shall not utilize a Eurodollar rate component in determining the ABR
applicable to such requested ABR Loan, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans, and the utilization of the Eurodollar Rate component in
determining the ABR shall be suspended.


(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.17(a)(i) or (ii) have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in Section 2.17(a)(i) or (ii)
have not arisen but the supervisor for the administrator of the LIBOR reporting
system or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
shall no longer be used for determining interest rates for loans, then
Administrative Agent and Borrower shall endeavor to establish an alternate rate
of interest to LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that if such alternate rate of interest
shall be less than 1.0%, such rate shall be deemed to be 1.0% for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 12.7,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternative
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.17(b), only to the extent that LIBOR for such
Interest Period is not available or published at such time on a current basis),
(w) any Eurodollar Loans requested to be made shall be made as ABR Loans, (x)
any such requested ABR Loans which were to have utilized a Eurodollar Rate
component in determining the ABR shall not utilize a Eurodollar rate component
in determining the ABR applicable to such requested ABR Loan, and (y) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.


2.18
Pro Rata Treatment and Payments.



(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro
rata according to the respective L/C Percentages or Revolving Percentages, as
the case may be, of the relevant Lenders.


(b)
[Reserved]



(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.




--------------------------------------------------------------------------------






(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 12:00 P.M. on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the applicable Funding
Office, in Dollars (except as otherwise provided herein with respect to Letters
of Credit denominated in an Alternative Currency) and in Same Day Funds. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. Any payment in Dollars received
by the Administrative Agent after 12:00 P.M. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. All payments received by the Administrative Agent after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.


(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the proposed date of any borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the rate per annum applicable
to ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(f)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.






--------------------------------------------------------------------------------




(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.


(h)    The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) make payments pursuant to Section 9.7, as
applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.


(i)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(j)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees and Overadvances then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees and Overadvances then due to such parties, and (ii)
second, toward payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.


(k)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall (a) notify the Administrative Agent of the receipt of such payment,
and
(b) within five (5) Business Days of such receipt purchase (for cash at face
value) from the other Revolving Lenders or L/C Lenders, as applicable (through
the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance
with their respective Revolving Percentages or L/C Percentages, as applicable;
provided, however, that
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this clause (k) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or participations in L/C Disbursements to any assignee or participant, other
than to the Borrower or any of its Affiliates (as to which the provisions of
this clause (k) shall apply). The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 2.18(k) may
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.18(k) shall be required to
implement the terms of this Section 2.18(k). The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.18(k) and shall in each
case notify the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.18(k) shall not be construed
to apply to (i) any payment




--------------------------------------------------------------------------------




made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (ii) the application of Cash Collateral
provided for in Section 3.10, or (iii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or sub-participations in any L/C Exposure to any assignee or participant,
other than an assignment to the Borrower or any Affiliate thereof (as to which
the provisions of this Section 2.18(k) shall apply). The Borrower consents on
behalf of itself and each other Loan Party to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. For the avoidance of doubt, no amounts received by
the Administrative Agent or any Lender from any Guarantor that is not a
Qualified ECP Guarantor shall be applied in partial or complete satisfaction of
any Excluded Swap Obligations.


(l) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting overdue interest and fees and Swingline
Loans from time to time due and payable to itself, any Revolving Lender, the
Swingline Lender or the Issuing Lender, and apply the proceeds of any such
Revolving Loan to those Obligations; provided that after giving effect to any
such Revolving Loan, the aggregate outstanding Revolving Loans will not exceed
the Total Revolving Commitments then in effect.


2.19
Illegality; Requirements of Law.



(a)    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest on such ABR Loans of such Lender shall, if
necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the ABR, in each case, until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR), either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans, and
(y) if such notice asserts the illegality of such Lender determining or charging
interest based upon the Eurodollar Rate, the Administrative Agent shall, during
the period of such suspension compute the ABR applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.


(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:






--------------------------------------------------------------------------------




(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and
(C) Connection Income Taxes) on its Loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


(ii)    shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans determined with reference to the Eurodollar Rate or of
maintaining its obligation to make such Loans, or to increase the cost to such
Lender or such other Recipient of issuing, maintaining or participating in
Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum receivable or
received by such Lender or other Recipient hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower will promptly pay such
Lender or other Recipient, as the case may be, any additional amount or amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered. If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.


(c)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such change in such Requirement of Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender or such Lender’s
or Issuing Lender’s holding company for any such reduction suffered.


(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case (i) and
(ii)
be deemed to be a change in any Requirement of Law, regardless of the date
enacted, adopted or issued.



(e)    A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of the change in the Requirement of Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor; provided that if




--------------------------------------------------------------------------------




the circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 2.19
shall survive the Discharge of Obligations and the resignation of the
Administrative Agent.


2.20
Taxes.



For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable Requirements of Law (as determined in the good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.20) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.


(b)    Payment of Other Taxes. Each of Holdings, and the Borrower shall, and
each of Holdings and the Borrower shall cause each other Loan Party to, timely
pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes
applicable to such Loan Party.


(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(d)    Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any




--------------------------------------------------------------------------------




Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.20(e).


(f)
Status of Lenders.



(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(2)
executed copies of IRS Form W-8ECI;



(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form); or






--------------------------------------------------------------------------------




(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).


(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of- pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.20(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.20(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.






--------------------------------------------------------------------------------




(h)    Status of Administrative Agent. The Administrative Agent represents that
as of the Closing Date it is a U.S. Person.


(i)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Discharge of Obligations.


2.21    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) any failure by the Borrower to make payment of any drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment hereof in a different currency
or (d) for any reason, the making of a prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto. Such losses
and expenses shall be equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, reduced,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, reduce, convert or continue to the last day of such
Interest Period (or, in the case of a failure to borrow, reduce, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest or other return for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
Discharge of Obligations.


2.22    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a), Section 2.20(b) or Section 2.20(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.19 or 2.20,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender; provided that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.19(b), Section 2.19(c), Section 2.20(a), Section 2.20(b) or Section 2.20(d).
The Borrower hereby agrees to pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment made at the request of the Borrower.


2.23    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):


(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19(b) or
Section 2.19(c) (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section
2.22 or is a Non-Consenting Lender);


(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or




--------------------------------------------------------------------------------






(c)
notice from the Administrative Agent that a Lender is a Defaulting Lender;



then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent and such Affected Lender: (i) request that
one or more of the other Lenders acquire and assume all or part of such Affected
Lender’s Loans and Commitment; or (ii) designate a replacement lending
institution (which shall be an Eligible Assignee) to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitment (the replacing
Lender or lender in (i) or (ii) being a “Replacement
Lender”); provided, however, that the Borrower shall be liable for the payment
upon demand of all costs and other amounts arising under Section 2.21 that
result from the acquisition of any Affected Lender’s Loan and/or Commitment (or
any portion thereof) by a Lender or Replacement Lender, as the case may be, on a
date other than the last day of the applicable Interest Period with respect to
any Eurodollar Loans then outstanding; and provided further, however, that if
the Borrower elects to exercise such right with respect to any Affected Lender
under clause (a) or (b) of this Section 2.23, then the Borrower shall be
obligated to replace all Affected Lenders under such clauses. The Affected
Lender replaced pursuant to this Section 2.23 shall be required to assign and
delegate, without recourse, all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more Replacement Lenders
that so agree to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Commitment upon payment to such Affected Lender of an amount
(in the aggregate for all Replacement Lenders) equal to 100% of the outstanding
principal of the Affected Lender’s Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from such Replacement Lenders (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including amounts under Section 2.21 hereof). Any such designation of a
Replacement Lender shall be effected in accordance with, and subject to the
terms and conditions of, the assignment provisions contained in Section 10.6
(with the assignment fee to be paid by the Borrower in such instance), and, if
such Replacement Lender is not already a Lender hereunder or an Affiliate of a
Lender or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, with respect to any assignment pursuant to this
Section 2.23, (a) in the case of any such assignment resulting from a claim for
compensation under Section 2.19 or payments required to be made pursuant to
Section 2.20, such assignment shall result in a reduction in such compensation
or payments thereafter; (b) such assignment shall not conflict with applicable
law and (c) in the case of any assignment resulting from a Lender being a
Minority Lender referred to in clause (b) of this Section 2.23, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.


2.24
Defaulting Lenders.



(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation




--------------------------------------------------------------------------------




in any Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a Deposit Account and released pro rata to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (y) be held as Cash Collateral for
the future funding obligations of such Defaulting Lender of any participation in
any future Letter of Credit; sixth, to the payment of any amounts owing to any
L/C Lender, Issuing Lender or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any L/C Lender, Issuing Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default has occurred and is continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.24(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)
Certain Fees.



(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).


(B)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non- Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred




--------------------------------------------------------------------------------




and is continuing; and (B) the aggregate obligations of each Non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that Non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Revolving Loans of that Lender plus the aggregate
amount of that Lender’s L/C Percentage of the Dollar Equivalent of the then
outstanding Letters of Credit. Subject to Section 10.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non- Defaulting Lender as a result
of such Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.


(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure in respect of Letters of
Credit after giving effect thereto.


(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any other Lender may have against such Defaulting Lender.


2.25
Joint and Several Liability of the Borrowers.



If at any time there is more than one Person composing the Borrower:
(a)     Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.






--------------------------------------------------------------------------------




(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.


(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.


(d)    The Obligations of each Borrower under the provisions of this Section
2.25 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.


(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.


(f)    Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to the Administrative Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents. Each Borrower hereby
covenants that such Borrower will continue to keep informed of the Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.


(g)    Each Borrower waives all rights and defenses (i) arising out of an
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial




--------------------------------------------------------------------------------




foreclosure with respect to security for a guaranteed obligation, has destroyed
such Borrower’s rights of subrogation and reimbursement against any applicable
Loan Party by the operation of Section 580 or 726 of the California Code of
Civil Procedure or otherwise, and (ii) relating to any suretyship defenses
available to it under the Uniform Commercial Code or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil Code Sections 1432, 2787 through 2855, 2899 and 3433.


(h)    Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:


(i)    The Administrative Agent and Lenders may collect from such Borrower
without first foreclosing on any real or personal property Collateral pledged by
the Borrowers.


(ii)    If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:


(A)    The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.


(B)    The Administrative Agent and Lenders may collect from such Borrower even
if the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.


This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.


(i)    The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.25 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.
(j)     Each Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of




--------------------------------------------------------------------------------




the Obligations, if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Capital Stock of such
Foreclosed Borrower whether pursuant to the Security Documents or otherwise.


(k)    Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.


(l)    Subject to the foregoing, to the extent that any Borrower shall, under
this Agreement as a joint and several obligor, repay any of the Obligations made
to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each other Borrower in an amount,
for each of such other Borrower, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Borrower’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Borrowers. As of any date of determination, the “Allocable Amount” of
each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of Section
101(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.


(m)    Each entity composing the Borrower hereby irrevocably appoints Tenable,
Inc. as the borrowing agent and attorney-in-fact for all entities composing the
Borrower (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by each entity composing the Borrower that such
appointment has been revoked and that another entity composing the Borrower has
been appointed
Administrative Borrower. Each entity composing the Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Loans and Letters of Credit obtained for the benefit
of any entity composing the Borrower and all other notices and instructions
under this Agreement and the other Loan Documents, and (b) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain Loans
and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and the other
Loan Documents.


2.26    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.


2.27
Incremental Facility.



(a)    At any time during the Revolving Commitment Period, the Borrower may
request from time to time from one or more existing Lenders or from other
Eligible Assignees reasonably acceptable to the Administrative Agent, the
Issuing Lender, the Swingline Lender and the Borrower (but subject to the
conditions set forth in clause (b) below) that the Total Revolving Commitments
be increased by an amount not to exceed




--------------------------------------------------------------------------------




the Available Revolving Increase Amount (each such increase, an “Increase”);
provided that the Borrower may not request an Increase on more than three
occasions during the Revolving Commitment Period. No Lender shall be obligated
to increase its Revolving Commitments in connection with a proposed Increase.
The Administrative Agent shall invite each Lender to provide a portion of the
Increase ratably in accordance with its Revolving Percentage of each requested
Increase (it being agreed that no Lender shall be obligated to provide an
Increase and that any Lender may elect to participate in such Increase in an
amount that is less than its Revolving Percentage of such requested Increase or
more than its Revolving Percentage of such requested Increase if other Lenders
have elected not to participate in any applicable requested Increase in
accordance with their Revolving Percentage) and to the extent, five (5) Business
Days after receipt of invitation, sufficient Lenders do not agree to provide the
full amount of such Increase, then the Administrative Agent may invite any
prospective lender that satisfies the criteria of being an “Eligible Assignee”
to become a Lender in connection with the proposed Increase. Any Increase shall
be in an amount of at least $20,000,000 (or, if the Available Revolving Increase
Amount is less than $10,000,000, such remaining Available Revolving Increase
Amount) and integral multiples of $1,000,000 in excess thereof. Additionally,
for the avoidance of doubt, it is understood and agreed that in no event shall
the aggregate amount of the Increases to the Revolving Commitments exceed the
Available Revolving Increase Amount during the term of the Agreement. Each
request for an Increase delivered by the Borrower to the Administrative Agent
shall set forth the amount and proposed terms of the Increase.


(b)    Each of the following shall be conditions precedent to any Increase of
the Revolving Commitments in connection therewith:


(i)    any Increase shall be on the same terms (including the interest rate, and
maturity date), as applicable, as, and pursuant to documentation applicable to,
the Revolving Facility then in effect; provided that any such Increase may
provide for terms (including interest rate) more favorable to such Increase
lenders, if any existing Revolving Loans at the time of such Increase are also
provided the benefit of such more favorable terms (and the consent of any
existing Revolving Lender shall not be required to implement such terms)
provided, further, that any fees shall be agreed between the Borrower and the
lenders providing such Increase;


(ii)    the Borrower shall have delivered a written request for such Increase at
least ten (10) Business Days prior to the requested establishment of such
Increase (or such later date as may
be reasonably approved by the Administrative Agent), which request shall set
forth the amount and proposed terms of the Increase;


(iii)    each lender agreeing to such Increase, the Borrower and the
Administrative Agent shall have signed an Increase Joinder (any Increase Joinder
may, with the consent of the Administrative Agent, the Borrower and the lenders
agreeing to such Increase, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate to effectuate the
provisions of this Section 2.27 (including the preceding clause (ii))) and the
Borrower shall have executed any Notes requested by any Lender in connection
with the making of the Increase. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, an Increase Joinder reasonably
satisfactory to the Administrative Agent, and the amendments to this Agreement
effected thereby, shall not require the consent of any Lender other than the
Lender(s) agreeing to establish such Increase;


(iv)    immediately after giving pro forma effect to such Increase and the use
of proceeds thereof, each of the conditions precedent in Section 5.2(a) are
satisfied (other than in connection with Limited Condition Acquisitions, in
which case (i) Section 5.2(a) shall be satisfied only in connection with the
Specified Representations and (ii) the Specified Acquisition Agreement
Representations shall be true and correct on the date Loans are made under the
Increase, but only to the extent that the Borrower (or any of its Affiliates)
has the right (taking into account any applicable cure provisions) to terminate
its (or such Affiliates’) obligations under the Limited Condition Acquisition,
or to decline to consummate the Limited Condition Acquisition Agreement (in each
case, in accordance with the terms thereof) as a result of a breach of such
Specified Acquisition Agreement Representations);




--------------------------------------------------------------------------------






(v)    immediately after giving pro forma effect to such Increase and the use of
proceeds thereof, (A) no Default or Event of Default shall have occurred and be
continuing at the time of such Increase (other than in connection with Limited
Condition Acquisitions, in which case there shall be no Default or Event of
Default as of the LCA Test Date and no Event of Default under Section 8.1(a) or
(f) immediately after giving effect to such Increase and the use of proceeds
thereof) and (B) the Borrower shall be in compliance with the financial covenant
set forth in Section 7.1 hereof as of the end of the most recently ended month
and quarter for which financial statements are required to be delivered prior to
such Increase, and the Borrower shall have delivered to the Administrative Agent
a Compliance Certificate evidencing compliance with the requirements of this
clause (v) (provided that, in the case of a Limited Condition Acquisition, such
calculation shall be made in compliance with Section1.6);


(vi)    in connection with such Increase, the Borrower shall pay to the
Administrative Agent, for the benefit of the Administrative Agent or the
Increase lenders, as applicable, all fees that the Borrower has agreed to pay in
connection with such Increase (including pursuant to the Fee Letter); and


(vii)    upon each Increase in accordance with this Section 2.27, all
outstanding Loans, participations hereunder in Letters of Credit and
participations hereunder in Swingline Loans held by each Lender shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Revolving Percentages and L/C Percentages,
pursuant to procedures reasonably determined by the Administrative Agent in
consultation with the Borrower.


(c)    Upon the effectiveness of any Increase, (i) all references in this
Agreement and any other Loan Document to the Revolving Loans shall be deemed,
unless the context otherwise requires, to include such Increase advanced
pursuant to this Section 2.27 and any amendments effected through the Increase
Joinder and (ii) all references in this Agreement and any other Loan Document to
the Revolving Commitment shall be deemed, unless the context otherwise requires,
to include the commitment to advance an amount equal to such Increase pursuant
to this Section 2.27.
(d)     The Revolving Loans and Revolving Commitments established pursuant to
this Section 2.27 shall constitute Revolving Loans and Revolving Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents. The Borrower shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the UCC
or otherwise after giving effect to the establishment of any such new Revolving
Commitments.


2.28
Extension of Maturity Date.



(a)    Request for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than 50 days prior to the Revolving Termination Date then in effect
hereunder (any such date, an “Existing Maturity Date”), either
(i) a one-time request that each applicable Lender extend such Lender’s
Revolving Termination Date, as applicable, for an additional 728 days from the
Existing Maturity Date or (ii) on up to 2 occasions during the term of this
Agreement, request that each applicable Lender extend such Lender’s Revolving
Termination Date, as applicable, for an additional 364 days from the Existing
Maturity Date. If the Borrower makes a request under clause (i) above, the
Borrower shall not make a subsequent request under clause (ii) above and vice
versa.


(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, not later than the date that is 20 days prior to
the Existing Maturity Date (the “Notice Date”), advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Revolving Termination Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such determination promptly
(but in any event no later than the Notice Date) and any Lender that does not so
advise the Administrative Agent on or before the Notice Date shall be deemed to
be a Non-Extending Lender). The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.




--------------------------------------------------------------------------------






(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date 15 days prior to the Existing Maturity Date (or, if such date is
not a Business Day, on the next preceding Business Day).


(d)    Minimum Extension Requirement. If (and only if) the total of the
Revolving Commitments of the Lenders that have agreed so to extend their
Revolving Termination Date (each, an “Extending Lender”) shall be more than 35%
of the aggregate amount of the Total Revolving Commitments in effect immediately
prior to the Existing Maturity Date, then, effective as of the Existing Maturity
Date, the Maturity Date in respect of the Revolving Credit Facility of each
Extending Lender shall be extended to the applicable date corresponding to the
request made under clause (b) of this Section 2.28 (except that, if such date is
not a Business Day, such Revolving Termination Date as so extended shall be the
next preceding Business Day).


(e)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent (i) a
certificate dated as of the Existing Maturity Date signed by a Responsible
Officer certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension, (ii) a certificate dated as of the
Existing Maturity Date signed by a Responsible Officer certifying that, before
and after giving effect to such extension, (A) the representations and
warranties contained in Section 4 and the other Loan Documents are true and
correct in all material respects on and as of the Existing Maturity Date, except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (2) in the case of any
representation and warranty qualified by materiality, they shall be true and
correct in all respects, and (B) no Default or Event of Default exists, (iii)
such financial, business and other information regarding each Group Member as
requested by the Administrative Agent or any Extending Lender necessary for the
Administrative Agent or such Extending Lender to complete any required due
diligence investigations and (iv) the Borrower, the Administrative Agent and the
Extending Lenders shall have agreed to appropriate updates to the covenants set
forth in Section 7.1. In addition, on the Revolving Termination Date of each
Non-Extending Lender, the Borrowers shall repay any Loans outstanding on such
date (and pay any breakage fees required hereunder) to the extent necessary to
keep outstanding Loans ratable with any revised Revolving Percentages of the
respective Lenders effective as of such date.


(f)
Conflicting Provisions. This Section shall supersede any provisions in Section

2.18 or Section 10.1 to the contrary.


SECTION 3
LETTERS OF CREDIT


3.1
L/C Commitment.



(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower
(or any other Group Member so long as the Borrower is the applicant on the
applicable Application and such Group Member has furnished any documentation
required by the Issuing Lender pursuant to “know-your-customer” or any internal
requirements) on any Business Day during the Letter of Credit Availability
Period in such form as may reasonably be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, the L/C
Exposure would exceed either the Total L/C Commitments or the Available
Revolving Commitment at such time. Each Letter of Credit shall (i) be
denominated in Dollars or in an Alternative Currency (it being agreed that the
Issuing Lender shall have no obligation to issue, renew or extend a Letter of
Credit in an Alternative Currency if the Issuing Lender as of any date of
determination does not issue Letters of Credit in such Alternative Currency) and
(ii) unless otherwise agreed to by the Administrative Agent, expire no later
than the earlier of (x) the first anniversary of its date of issuance and (y)
the Letter of Credit Maturity Date, provided that any Letter of Credit with a
one-year term




--------------------------------------------------------------------------------




may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).


(b)
The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit

if:


(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;


(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)     the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section
5.2 shall not then be satisfied;


(iv)    any requested Letter of Credit is not in form and substance acceptable
to the Issuing Lender, or the issuance, amendment or renewal of a Letter of
Credit shall violate any applicable laws or regulations or any applicable
policies of the Issuing Lender;


(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;


(vi)
such Letter of Credit is not denominated in Dollars or an Alternative

Currency;


(vii)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $250,000;
or


(viii)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.24(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.


3.2    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days (or such
longer period as is required by the Issuing Lender in the case of a Letter of
Credit denominated in an Alternative




--------------------------------------------------------------------------------




Currency) after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).


3.3
Fees and Other Charges.



(a)    The Borrower agrees to pay, with respect to each Existing Letter of
Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) at any time there is more than one Lender
(other than Lenders that are Affiliates of one another), a fronting fee of
0.125% per annum on the Dollar Equivalent of the daily amount available to be
drawn under each such Letter of Credit to the Issuing Lender for its own account
(a “Letter of Credit Fronting Fee”), and (ii) a letter of credit fee equal to
2.00% per annum multiplied by the Dollar Equivalent of the daily amount
available to be drawn under each such Letter of Credit on the drawable amount of
such Letter of Credit to the Administrative Agent for the ratable account of the
L/C Lenders (determined in accordance with their respective L/C Percentages) (a
“Letter of Credit Fee”), in each case payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit, and (iii) the Issuing Lender’s standard and reasonable fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit issued
for the account of (or at the request of) the Borrower or processing of drawings
thereunder (the fees in this clause (iii), collectively, the “Issuing Lender
Fees”). All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For purposes of computing the Dollar Equivalent of the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5.


(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.


(c)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).


(d)    Any letter of credit fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.


(e)
All fees payable under this Section 3.3 shall be fully earned on the date paid
and

nonrefundable.


3.4
L/C Participations; Existing Letters of Credit.



(a)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter




--------------------------------------------------------------------------------




of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Lender agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to the
Issuing Lender upon demand at the Issuing Lender’s address for notices specified
herein an amount equal to such L/C Lender’s L/C Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed. Each L/C Lender’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Lender may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever, (ii)
the occurrence of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5.2, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other L/C Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


(b)    Existing Letters of Credit. On and after the Closing Date, the Existing
Letters of Credit shall be deemed for all purposes, including for purposes of
the fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of
costs and expenses to the extent provided herein and for purposes of being
secured by the Collateral, a Letter of Credit outstanding under this Agreement
and entitled to the benefits of this Agreement and the other Loan Documents, and
shall be governed by the applications and agreements pertaining thereto and by
this Agreement (which shall control in the event of a conflict).


3.5
Reimbursement.



(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day. In the case of a Letter
of Credit denominated in an Alternative Currency, the Borrower shall reimburse
the Issuing Lender in such Alternative Currency, unless (A) the Issuing Lender
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the Issuing Lender
promptly following receipt of the notice of drawing that the Borrower will
reimburse the Issuing Lender in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Issuing Lender shall notify the Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. In
the event that a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars and the Dollar amount paid by the Borrower shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Borrower agrees, as a separate and independent obligation, to
indemnify the Issuing Lender for the loss resulting from its inability on that
date to purchase the Alternative Currency in the full amount of the drawing.
Each such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Same Day Funds; provided that the Borrower may, subject to
the satisfaction of the conditions to borrowing set forth herein, request in
accordance with Section
2.5 or Section 2.7(a) that such payment be financed with a Revolving Loan or a
Swingline Loan, as applicable, in an equivalent amount and, to the extent so
financed, the Borrower’s obligations to make such payment shall be discharged
and replaced by the resulting Revolving Loan or Swingline Loan.


(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency) (and the Administrative Agent may apply Cash Collateral provided for
this purpose);




--------------------------------------------------------------------------------




upon such payment pursuant to this paragraph to reimburse the Issuing Lender for
any L/C Disbursement, the Borrower shall be required to reimburse the L/C
Lenders for such payments (including interest accrued thereon from the date of
such payment until the date of such reimbursement at the rate applicable to
Revolving Loans that are ABR Loans plus 2% per annum) on demand; provided that
if at the time of and after giving effect to such payment by the L/C Lenders,
the conditions to borrowings and Revolving Loan Conversions set forth in Section
5.2 are satisfied, the Borrower may, by written notice to the Administrative
Agent certifying that such conditions are satisfied and that all interest owing
under this paragraph has been paid, request that such payments by the L/C
Lenders be converted into Revolving Loans (a “Revolving Loan Conversion”), in
which case, if such conditions are in fact satisfied, the L/C Lenders shall be
deemed to have extended, and the Borrower shall be deemed to have accepted, a
Revolving Loan in the aggregate principal amount of such payment without further
action on the part of any party, and the Total L/C Commitments shall be
permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that the Issuing Lender, at
its option, may effectuate a Revolving Loan Conversion regardless of whether the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied.


3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower’s
obligations under this Section 3 shall not be impacted by any adverse change in
the relevant exchange rates or in the availability of the relevant Alternative
Currency to the Borrower or any Subsidiary or in the relevant currency markets
generally. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender to the Borrower.


In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of
(A) the issuance of any Letter of Credit, or (B) the failure of Issuing Lender
or of any L/C Lender to honor a demand for payment under any Letter of Credit as
a result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of Issuing Lender or such L/C Lender (as finally determined by a
court of competent jurisdiction).


3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.






--------------------------------------------------------------------------------




3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9     Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the Dollar
Equivalent of the unpaid amount thereof shall bear interest for the account of
the Issuing Lender, for each day from and including the date of such L/C
Disbursement to but excluding the date of payment by the Borrower, at the rate
per annum that would apply to such amount if such amount were a Revolving Loan
that is an ABR Loan; provided that the provisions of Section 2.15(c) shall be
applicable to any such amounts not paid when due.


3.10
Cash Collateral and Reserve.



(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan or Swingline Loan pursuant to Section 3.5(b),
or (ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then effective L/C Exposure in an amount equal to 105% (110%
in the case of a Letter of Credit denominated in an Alternative Currency) of
such L/C Exposure.


At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% (110%
in the case of a Letter of Credit denominated in an Alternative Currency) of the
Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% (110% in the
case of a Letter of Credit denominated in an Alternative Currency) of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing




--------------------------------------------------------------------------------




Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the existence of an Event of Default, and (B) that, subject to Section
2.24, the Person providing such Cash Collateral and the Issuing Lender may agree
that such Cash Collateral shall not be released but instead shall be held to
support future anticipated Fronting Exposure or other obligations, and provided
further, that to the extent that such Cash Collateral was provided by the
Borrower or any other Loan Party, such Cash Collateral shall remain subject to
any security interest and Lien granted pursuant to the Loan Documents including
any applicable Cash Management Agreement.


3.11    Additional Issuing Lenders. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.


3.12    Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require. After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.


3.13    Applicability of UCP and ISP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to (a)
with respect to standby Letters of Credit, the rules of the ISP, and (b) with
respect to commercial Letters of Credit, the rules of the Uniform Customs and
Practice for Documentary Credits, as published in its most recent version by the
International Chamber of Commerce on the date any commercial Letter of Credit is
issued.
SECTION 4
REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, Holdings and the Borrower
hereby jointly and severally represent and warrant to the Administrative Agent
and each Lender, as to themselves and each other Group Member, that:


4.1
Financial Condition.



(a)
[Reserved].



(b)    The audited consolidated balance sheets of the Group Members as of
December 31, 2017, December 31, 2018 and December 31, 2019 and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, present fairly in all material respects the consolidated




--------------------------------------------------------------------------------




financial condition of the Group Members as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. The unaudited consolidated balance sheet of the Group
Members as at March 31, 2020, and the related unaudited consolidated statements
of income and cash flows for the 3 month period ended on such date, present
fairly in all material respects the consolidated financial condition of the
Group Members as at such date, and the consolidated results of its operations
and its consolidated cash flows for the 3 month period then ended (subject to
normal year end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has,
as of the Closing Date, any material Guarantee Obligations, contingent
liabilities and past due liabilities for taxes, or any long term leases or
unusual forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph, in each case, as would be considered material.
During the period from January 1, 2020 to and including the date hereof, there
has been no Disposition by any Group Member of any material part of its business
or property.


4.2    No Change. Since December 31, 2019, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.


4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
(if applicable) under the laws of each jurisdiction where the failure to be so
qualified or in good standing could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law
except in such instances in which (i) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted and the
prosecution of such contest would not reasonably be expected to result in a
Material Adverse Effect, or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


4.4    Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement. No
material Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described on Schedule 4.4 to the Disclosure Letter, which
Governmental Approvals, consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, and (ii) the filings referred
to in Section 4.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the extensions
of credit hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created




--------------------------------------------------------------------------------




by the Security Documents). No Group Member has violated any Requirement of Law
or violated or failed to comply with any Contractual Obligation applicable to a
Group Member that could reasonably be expected to have a Material Adverse
Effect.


4.6    Litigation. Except as disclosed on Schedule 4.6 to the Disclosure Letter,
there is no action or proceeding pending or, to the knowledge of any Responsible
Officer of any Loan Party, any non- frivolous threat of action or proceeding in
writing by or against any Loan Party that could reasonably be expected to have a
Material Adverse Effect.


4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.


4.8    Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
No Loan Party owns any Investment except as permitted by Section 7.8. Section 10
of the Collateral Information Certificate sets forth a complete and accurate
list of all real property owned by each Loan Party as of the Closing Date, if
any. The Collateral Information Certificate sets forth a complete and accurate
list of all leases of real property under which any Loan Party is the lessee as
of the Closing Date.


4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any Group Member’s Intellectual Property, nor does
any Loan Party know of any valid basis for any such claim, unless such claim
could not reasonably be expected to have a Material Adverse Effect. The use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of any Loan Party, threatened in writing to such effect.
4.10     Taxes. Each Group Member has (a) filed or caused to be filed all
Federal, state income and other material tax returns that are required to be
filed and (b) paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member or where the amount is less than $2,000,000 in the aggregate),
except, in each case, where the failure to file any tax return or materials or
to pay any tax, individually, or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


4.11    Federal Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of “buying”
or “carrying” “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board. If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, if
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.


4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the




--------------------------------------------------------------------------------




knowledge of the Loan Parties, threatened; (b) hours worked by and payment made
to employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.


4.13
ERISA.



(a)    Schedule 4.13 of the Disclosure Letter is a complete and accurate list of
all Pension Plans maintained or sponsored by the Borrower or any ERISA Affiliate
or to which the Borrower or any ERISA Affiliate contributes as of the Closing
Date;


(b)    except as could not reasonably be expected to result in a Material
Adverse Effect, the Borrower and its ERISA Affiliates are in compliance in all
material respects with all applicable provisions and requirements of ERISA with
respect to each Plan, and have performed all their obligations under each Plan;


(c)    except as could not reasonably be expected to result in a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur;


(d)    except as could not reasonably be expected to result in a Material
Adverse Effect, the Borrower and each of its ERISA Affiliates have met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;


(e)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and neither the Borrower nor any of its ERISA Affiliates knows of any
facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage to fall below 60% as
of the most recent valuation date;


(f)    except to the extent required under Section 4980B of the Code, no Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrower or any of its
ERISA Affiliates except to the extent required under Section 4980B of the Code,
and except to the extent such benefit could not reasonably be expected to result
in a Material Adverse Effects;


(g)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $2,500,000;


(h)    the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;


(i)    except as could not reasonably be expected to result in a Material
Adverse Effect, all liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plans, (ii) insured with a reputable insurance company, or (iii)
(A)provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto or (B)
estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto;


(j)    there are no circumstances which may give rise to a liability in relation
to any Plan which is not funded, insured, provided for, recognized or estimated
in the manner described in clause (g); and






--------------------------------------------------------------------------------




(k)    (i) the Borrower is not and will not be a “plan” within the meaning of
Section 4975(e) of the Code; (ii) the assets of the Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) the Borrower is not
and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and
(iv) transactions by or with the Borrower are not and will not be subject to
state statutes applicable to the Borrower regulating investments of fiduciaries
with respect to governmental plans.


4.14    Investment Company Act; Other Regulations. No Loan Party is required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended. No Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.


4.15
Subsidiaries.



(a)    Except as disclosed to the Administrative Agent by the Borrower in
writing from time to time after the Closing Date, (a) Schedule 4.15 to the
Disclosure Letter sets forth the name and jurisdiction of organization of each
Subsidiary of Holdings and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than equity awards granted to
employees, consultants or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Subsidiary of Holdings, except as
may be created by the Loan Documents.


(b)    No Subsidiary which has been designated as an Immaterial Subsidiary fails
to satisfy the limitations set forth in the definition thereof.


4.16    Use of Proceeds. The proceeds of the Revolving Loans, Swingline Loans
and Letters of Credit shall be used to refinance existing Indebtedness, to pay
related fees and expenses and for general corporate purposes (including
Permitted Acquisitions).


4.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:


(a)    except as disclosed on Schedule 4.17 to the Disclosure Letter, the
facilities and properties owned, leased or operated by any Group Member (the
“Properties”) do not contain, and, to the knowledge of the Loan Parties, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;


(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Loan Party have knowledge or reason to believe that any such notice
will be received or is being threatened;


(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;


(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Loan Party, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or




--------------------------------------------------------------------------------




other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;


(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could reasonably be expected to
give rise to liability under Environmental Laws;


(f)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as set forth on Schedule 4.17 to the
Disclosure Letter, to the knowledge of the Borrower, there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the Business; and


(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18     Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
written statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such written statement, written information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which such
written statement, written information, document or certificate was furnished.
The projections contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of Holdings to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.


4.19
Security Documents.



(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of Section
8-102(a)(15) of the UCC or the corresponding code or statute of any other
applicable jurisdiction (“Certificated Securities”), when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral constituting personal property described in
the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) to the Disclosure Letter in appropriate
form are filed in the offices specified on Schedule 4.19(a) to the Disclosure
Letter, the Administrative Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3). As of the Closing Date, none of the Loan Parties that
is a limited liability company or partnership has any Capital Stock that is a
Certificated Security.


(b)    Each of the Mortgages delivered after the Closing Date will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such




--------------------------------------------------------------------------------




Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(subject to any Liens permitted by Section 7.3).


4.20    Solvency; Voidable Transaction. Each Loan Party is, and after giving
effect to the incurrence of all Indebtedness, Obligations and obligations being
incurred in connection herewith, will be and will continue to be, Solvent. No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.
4.21     Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.


4.22    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.


4.23
[Reserved].



4.24    Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains insurance with
financially sound and reputable insurance companies on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability, and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.


4.25    No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.


4.26
[Reserved].



4.27
[Reserved].



4.28    OFAC. No Group Member, nor, to the knowledge of any Group Member, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or an entity that is, or is owned or controlled by an individual or
entity that is (a) currently the subject of any Sanctions, or (b) located,
organized or resident in a Designated Jurisdiction.


4.29    Anti-Corruption Laws. Each Group Member has conducted its business in
compliance in all material respects with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.


4.30    Holding Company. Holdings is a holding company and does not have any
material liabilities (other than liabilities arising under (x) the Loan
Documents, (y) that certain HQ Lease, and (z) guarantees of performance and
payment obligations of its subsidiaries), own any material assets (other than
the Capital Stock of the Borrower) or engage in any operations or business
(other than (x) the ownership of Capital Stock of the Borrower and activities
incidental thereto, (y) in connection with that certain HQ Lease and (z)
guarantees of performance and payment obligations of its subsidiaries) other
than as required for compliance with this Agreement and other Loan Documents or
other permitted Indebtedness, financial reporting and the engagement of third
party advisors in connection therewith, and incidental corporate operations.


SECTION 5




--------------------------------------------------------------------------------




CONDITIONS PRECEDENT


5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction
or waiver, prior to or concurrently with the making of such extension of credit
on the Closing Date, of the following conditions precedent:


(a)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:


(i)    this Agreement, executed and delivered by the Administrative Agent,
Holdings, the Borrower and each Lender listed on Schedule 1.1A;


(ii)    the Collateral Information Certificate and the Disclosure Letter, each
executed by a Responsible Officer of Holdings;


(iii)    if required by any Revolving Lender, a Revolving Loan Note executed by
the Borrower in favor of such Revolving Lender;


(iv)    if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;


(v)
the Guarantee and Collateral Agreement, executed and delivered by each

Grantor named therein;


(vi)    a reaffirmation and acknowledgement, in form and substance reasonably
satisfactory to Administrative Agent, of those certain (x) Subordinated
Intercompany Note by and between Borrower and Indegy, LTD dated as of December
24, 2019 and (y) Subordinated Intercompany Note by and between Borrower and
Indegy, LTD dated as of December 31, 2019 (such notes, collectively the
“Subordinated Notes”);


(vii)    each other Security Document, executed and delivered by the applicable
Loan Party party thereto; and


(viii)
the Flow of Funds Agreement, approved by the Borrower.



(b)    Projected Pro Forma Financial Statements; Financial Statements. The
Administrative Agent shall have received the Projected Pro Forma Financial
Statements and the Financial Statements set forth in Section 4.1.


(c)    Approvals. Except for the Governmental Approvals described on Schedule
4.4 to the Disclosure Letter, all Governmental Approvals and consents and
approvals of, or notices to, any other Person (including the holders of any
Capital Stock issued by any Loan Party) required in connection with the
execution and performance of the Loan Documents, and the consummation of the
transactions contemplated hereby, shall have been obtained and be in full force
and effect.


(d)    Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party certified,
in the case of formation documents, as of a recent date by the secretary of
state or similar official of the relevant jurisdiction of organization of such
Loan Party, (B) the relevant board resolutions or written consents of such Loan
Party adopted by such Loan Party for the purposes




--------------------------------------------------------------------------------




of authorizing such Loan Party to enter into and perform the Loan Documents to
which such Loan Party is party, and (C) the names, titles, incumbency and
signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Loan Documents on behalf of such Loan Party,
(ii) a good standing certificate for each Loan Party from its respective
jurisdiction of organization, and (iii) certificates for foreign qualification
from each jurisdiction where the failure of a Loan Party to be qualified could
reasonably be expected to have a Material Adverse Effect.


(e)
Responsible Officer’s Certificates.



(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Holdings, in form and substance reasonably satisfactory
to it, either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.


(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Holdings, dated as of the Closing Date and in form and
substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (d) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2019, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


(f)    Patriot Act, etc. The Administrative Agent and each Lender shall have
received, prior to the Closing Date, all documentation and other information
requested to comply with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, and a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.


(g)
[Reserved].



(h)
[Reserved].



(i)    Existing Credit Facility, Etc. (A) The Administrative Agent shall have
received a duly executed copy of the Payoff Letter, and (B) all obligations of
the Group Members in respect of the Existing Credit Facility shall,
substantially contemporaneously with the funding of the Loan proceeds on the
Closing Date have been paid in full.


(j)
Collateral Matters.



(i)    Lien Searches. The Administrative Agent shall have received the results
of recent lien, judgment and litigation searches in each of the jurisdictions
reasonably required by the Administrative Agent, and such searches shall reveal
no liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3, or Liens to be discharged on or prior to the Closing Date.


(ii)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (A) the certificates, if any, representing the shares of
Capital Stock pledged to the Administrative Agent (for the benefit of the
Secured Parties) pursuant to the Guarantee and Collateral Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, and (B) each promissory note (if
any) pledged to the Administrative Agent (for the benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(iii)     Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Deposit Account Control Agreements,
Securities Account Control




--------------------------------------------------------------------------------




Agreements) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create in favor of the Administrative Agent (for the benefit of the Secured
Parties), a perfected Lien on the Collateral described therein, prior and
superior in right and priority to any Lien in the Collateral held by any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been executed and delivered to the Administrative Agent or, as
applicable, be in proper form for filing, registration or recordation.


(k)    Insurance. The Administrative Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 6.6 hereof
and Section 5.2(b) of the Guarantee and Collateral Agreement, in form and
substance satisfactory to the Administrative Agent as an additional insured
and/or lender loss payee, as the case may be, under all property and liability
insurance policies of the Group Members.


(l)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date (including pursuant to
the Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date.


(m)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Cooley LLP, counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent.


(n)    Borrowing Notices. The Administrative Agent shall have received, in
respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.5.


(o)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer, chief accounting officer
or treasurer of Holdings.


(p)    No Material Adverse Effect. There shall not have occurred since December
31, 2019, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.


(q)    No Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.


For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.
5.2     Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit but excluding any Revolving Loan Conversion or
any conversion of Loans pursuant to Section 2.13) is subject to the satisfaction
of the following conditions precedent:






--------------------------------------------------------------------------------




(a)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects (or all respects, as applicable) as of such
earlier date.


(b)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.


(c)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof.


(d)    No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date and the use of proceeds thereof (other
than in connection with Limited Condition Acquisitions as set forth in Section
2.27, in which case there shall be (i) no Default or Event of Default as of the
LCA Test Date and
(ii)no Event of Default under Section 8.1(a) or (f) as of or on the date of such
Revolving Extension of Credit or after giving effect to the extensions of credit
requested to be made on such date and the use of proceeds thereof).


(e)    Foreign Currency. In the case of a Revolving Extension of Credit to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent or the Issuing Lender would make it impracticable for
such Revolving Extension of Credit to be denominated in the relevant Alternative
Currency.


(f)    Pro Forma Covenant Compliance. Immediately after giving pro forma effect
to such extension of credit and the use of proceeds thereof, the Borrower shall
be in compliance with the financial covenants set forth in Section 7.1 hereof as
of the end of the most recently ended fiscal quarter for which financial
statements were required to be delivered prior to the date of such extension of
credit (provided that, in the case of an extension of credit to finance a
Limited Condition Acquisition in accordance with Section 2.27, such calculation
shall be made in compliance with Section 1.6).


Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit, or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.


5.3    Post-Closing Conditions Subsequent. The Borrower shall satisfy each of
the conditions subsequent to the Closing Date specified in this Section 5.3 to
the reasonable satisfaction of the
Administrative Agent, in each case, by no later than the date specified for such
condition below (or such later date as the Administrative Agent shall agree in
its sole discretion):


(a)    within ninety (90) days after the Closing Date (or such later date as may
be reasonably agreed by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received Control Agreements, in form and
substance reasonably satisfactory to the Administrative Agent, duly executed by
each applicable Loan Party and (x) Bank of America, with respect to each Deposit
Account or Securities Account (other than an Excluded Account) of the Loan
Parties (including for the avoidance of doubt account number 26595823 of
Holdings) held or otherwise maintained at Bank of America and (y) SVB with
respect to each Deposit Account or Securities Account (other than an Excluded
Account) of the Loan Parties held or otherwise maintained at SVB;




--------------------------------------------------------------------------------






(b)    within ninety (90) days after the Closing Date (or such later date as may
be reasonably agreed by the Administrative Agent in its sole discretion), the
Administrative Agent (or its counsel) shall have received certificates
representing all Certificated Securities, accompanied by duly executed
instruments of transfer or assignment in blank; and


(c)    within ninety (90) days after the Closing Date (or such later date as may
be reasonably agreed by the Administrative Agent in its sole discretion), the
Administrative Agent (or its counsel) shall have received the original Amended
and Restated Demand Revolving Note, dated as of July 8, 2020, by and between the
Borrower and Tenable Ireland, accompanied by duly executed instruments of
transfer or assignment in blank.


SECTION 6
AFFIRMATIVE COVENANTS


Holdings and the Borrower hereby jointly and severally agree that, at all times
prior to the Discharge of Obligations, each of the Loan Parties shall, and,
where applicable, shall cause each of its Subsidiaries (other than Immaterial
Subsidiaries) to:


6.1
Financial Statements.    Furnish to the Administrative Agent for distribution to
each

Lender:


(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings, a copy of the audited consolidated balance sheet
the Group Members as at the end of such fiscal year and the related audited
consolidated statements of income and of cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception
(other than a “going concern” or like qualification or exception solely as a
result of the final maturity date of any Loan being scheduled to occur within 12
months from the date of such opinion), or qualification arising out of the scope
of the audit, by independent certified public accountants of nationally
recognized standing and reasonably acceptable to the Administrative Agent; and


(b)    not later than 45 days after the end of the first three quarterly periods
of each fiscal year of Holdings, commencing with the quarterly period ending on
June 30, 2020, the unaudited consolidated balance sheet of the Group Members as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year and to the most recently delivered
projections, in a form reasonably acceptable to the Administrative Agent,
certified on behalf of Holdings by a Responsible Officer as fairly stating in
all material respects the financial condition and results of operations of the
Group Members as at the end of such fiscal quarter (subject to normal year-end
audit adjustments and the absence of footnotes); and
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
(except in the case of interim statements for the absence of footnotes and
normal year-end adjustments) applied (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods.


Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any or




--------------------------------------------------------------------------------




(iii)on which the Borrower files such documents with the SEC and such documents
are publicly available on the SEC’s EDGAR filing system or any successor
thereto, if any; provided that, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until written request to cease delivering
paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.


6.2    Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender (or, in the case of clause (k), to the
relevant Lender):


(a)
[reserved];



(b)    within 5 Business Days of the deadlines set forth in Section 6.1, (i) a
certificate of a Responsible Officer of Holdings stating that, to the best of
such Responsible Officer’s knowledge, each Loan Party during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Loan Party with the provisions of this Agreement referred to therein as
of the last day of the applicable fiscal period of Holdings, and (iii) in the
case of financial statements delivered pursuant to Section 6.1(a), updated
insurance certificates evidencing the insurance coverage required to be
maintained pursuant to Section 6.6, together with any supplemental reports with
respect thereto which the Administrative Agent may reasonably request;


(c)    within 90 days after the end of each fiscal year of Holdings, (i) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by quarter) for the upcoming fiscal year of Holdings, and (ii)
annual financial projections for the following fiscal year (on a quarterly
basis) as reviewed by Holdings’ board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;


(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Group Member, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Group Member (other than routine comment letters from the staff of the SEC
relating to Holdings’ filings with the SEC);
(e)     within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that a Group Member sends
to the holders of any class of its Indebtedness or public equity securities and,
within five days after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements which Holdings or the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that, to the
extent any such documents are included in materials otherwise filed with the
SEC, such documents shall be deemed to have been delivered on the date on which
the Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto, if any;


(f)    upon reasonable request by the Administrative Agent, within five (5)
Business Days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a Material Adverse Effect on any of
the Governmental Approvals or otherwise on the operations of the Group Members;
and






--------------------------------------------------------------------------------




(g)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request with
respect to the Group Members.


6.3
[Reserved].



6.4    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent (after giving effect to any extensions
granted or grace periods in effect), as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.


6.5    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document, except, in each case, as otherwise permitted by Section
7.4 and except, in the case of clause (ii) above, to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect;
(b)comply with all Contractual Obligations (including with respect to leasehold
interests of the Borrower) and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, the Borrower shall, and shall cause each of its
ERISA Affiliates to: (1) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code or other Federal or
state law; (2) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the Code; (3) not become a party to any Multiemployer Plan;
(4) ensure that all liabilities under each Plan are either (x) funded to at
least the minimum level required by law or, if higher, to the level required by
the terms governing such Plan; (y) insured with a reputable insurance company;
or (z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and (5)
take commercially reasonable actions to ensure that the contributions or premium
payments to or in respect of each Plan are paid at no less than the rates
required under the rules of such Plan and in accordance with the most recent
actuarial advice received in relation to such Plan and applicable law.
6.6     Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty excepted, (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business and
shall provide to the Administrative Agent, insurance certificates and
accompanying endorsements naming the Administrative Agent (for the benefit of
the Secured Parties) as an “additional insured” or “lender loss payee,” as
applicable, with respect to such insurance policies of the Loan Parties in form
and substance reasonably satisfactory to the Administrative Agent, and (c)
maintain flood insurance on all real property subject to a Mortgage as required
under Section 6.12(b).


6.7    Books and Records; Discussions. (a) Keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) on 3 Business Days’ notice (provided that
no notice shall be required if an Event of Default has occurred and is
continuing) permit representatives of the Administrative Agent (who may be
accompanied by any Lender) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers, directors and employees of the Group Members and with their
independent certified public accountants; provided that (i) such visits shall
not be undertaken more frequently than once every 12 months unless an Event of
Default has occurred and is continuing, and (ii) nothing in this Section 6.7
shall require any Group Member to take any action that would violate a
confidentiality agreement or waive any




--------------------------------------------------------------------------------




attorney-client or similar privilege (in each case, to the extent not created in
contemplation of such Group Member’s obligations hereunder).


6.8
Notices. Give prompt written notice to the Administrative Agent of:



(a)
the occurrence of any Default or Event of Default;



(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;


(c)    any legal action pending or the non-frivolous threat of legal action in
writing against any Group Member that could reasonably be expected to result in
damages or costs to the Group Members of, individually or in the aggregate,
$2,000,000 or more; and;


(d)    (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrower or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event: (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in contribution obligations or unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by
the Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of
ERISA or Section 412 of the Code; and
(ii) (A) promptly after the giving, sending or filing thereof or the receipt
thereof, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any of its ERISA Affiliates
with the IRS with respect to each Pension Plan (2) all notices received by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event, and (3) copies of such other documents or
governmental reports or filings relating to any Pension Plan or Multiemployer
Plan as the Administrative Agent shall reasonably request; and (B), without
limiting the generality of the foregoing, such certifications or other evidence
of compliance with the provisions of Sections 4.13 and 7.9 as any Lender
(through the Administrative Agent) may from time to time reasonably request;


(e)    any changes to the beneficial ownership information set forth in item 37
of the Collateral Information Certificate. The Loan Parties understand and
acknowledge that the Secured Parties rely on such true, accurate and up-to-date
beneficial ownership information to meet their regulatory obligations to obtain,
verify and record information about the beneficial owners of their legal entity
customers. The Loan Parties understand and acknowledge that the Secured Parties
rely on such true, accurate and up-to-date beneficial ownership information to
meet their regulatory obligations to obtain, verify and record information about
the beneficial owners of their legal entity customers;


(f)
any material change in its accounting policies or financial reporting practices
by

any Loan Party;


(g)    any deferral of payment of any contested taxes in excess of $1,000,000,
and the Borrower shall within thirty (30) days notify the Administrative Agent
in writing of the commencement of, and any material development in, the
proceedings;


(h)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and






--------------------------------------------------------------------------------




(i)    all returns, recoveries, disputes and claims relating to Accounts that
involve more than $2,500,000 in the aggregate in any single month.


Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of Holdings or the Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Group Member
proposes to take with respect thereto.


6.9
Environmental Laws.



(a)    Except as could not reasonably be expected to result in a Material
Adverse Effect, comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.


(b)    Except as could not reasonably be expected to result in a Material
Adverse Effect, conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.


6.10    Operating Accounts. Except as agreed to by the Administrative Agent in
its sole discretion, Holdings and all of its Domestic Subsidiaries’ shall
maintain their primary deposit accounts and securities accounts in the United
States with SVB or an Affiliate thereof and to the extent any deposit,
operating or payment account is maintained with a bank other than SVB or an
Affiliate thereof, Holdings and its Domestic Subsidiaries’ shall provide a
Deposit Account Control Agreement as required pursuant to the Guarantee and
Collateral Agreement or take such other action reasonably requested by the
Administrative Agent to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
accounts.


6.11    Audits. At reasonable times, on three (3) Business Days’ notice
(provided that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents or independent contractors,
shall have the right to inspect the Collateral and the right to audit and copy
any and all of any Loan Party’s books and records including ledgers, federal and
state tax returns, records regarding assets or liabilities, the Collateral,
business operations or financial condition, and all computer programs or storage
or any equipment containing such information. The foregoing inspections and
audits shall be at the Borrower’s expense, and the charge therefor shall be
$1,000 per person per day (or such higher amount as shall represent the
Administrative Agent’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. Such inspections and audits shall not be
undertaken more frequently than once every12 months, unless an Event of Default
has occurred and is continuing. The foregoing audit and inspection rights shall
not be duplicative of the rights set forth in Section 6.7.


6.12
Additional Collateral, Etc.



(a)    With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than (x)
any property described in paragraph (b),
(c)or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (and in any event
within ten Business Days or such later date as the Administrative Agent may
agree in its sole discretion) take all actions necessary or advisable in the
opinion of the Administrative Agent to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority (except as
expressly permitted by Section 7.3) security interest and Lien in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.






--------------------------------------------------------------------------------




(b)    With respect to any fee interest in any real property having a fair
market value (together with improvements thereof) of at least $3,000,000
acquired after the Closing Date by any Loan Party (other than any such real
property subject to a Lien expressly permitted by Section 7.3(g)), promptly (and
in any event within sixty (60) days (or such longer time period as the
Administrative Agent may agree in its sole discretion)) after such acquisition,
to the extent requested by the Administrative Agent, (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with title and extended coverage
insurance covering such real property in an amount not in excess of the fair
market value as reasonably estimated by the Borrower as well as a current ALTA
survey thereof, together with a surveyor’s certificate, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and (iii)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. In connection with the foregoing, no later than five (5)
Business Days prior to the date on which a Mortgage is executed and delivered
pursuant to this Section 6.12, in order to comply with the Flood Laws, the
Administrative Agent (for delivery to each Lender) shall have received the
following documents (collectively, the “Flood Documents”): (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”) and such other documents as any Lender may reasonably request to complete
its flood due diligence, (B) if the improvement(s) to the applicable improved
real property is located in a special flood hazard area, a notification to the
applicable Loan Party (if applicable) (“Loan Party Notice”)
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the
NFIP, (C) documentation evidencing the applicable Loan Party’s receipt of any
such Loan Party Notice (e.g., countersigned Loan Party Notice, return receipt of
certified U.S. Mail, or overnight delivery), and (D) if the Loan Party Notice is
required to be given and, to the extent flood insurance is required by any
applicable Requirement of Law or any Lenders’ written regulatory or compliance
procedures and flood insurance is available in the community in which the
property is located, a copy of one of the following: the flood insurance policy,
the applicable Loan Party’s application for a flood insurance policy plus proof
of premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance that complies with all
applicable laws and regulations reasonably satisfactory to the Administrative
Agent and each Lender (any of the foregoing being “Evidence of Flood
Insurance”). Notwithstanding anything contained herein to the contrary, no
Mortgage will be executed and delivered until each Lender has confirmed to the
Administrative Agent that such Lender has satisfactorily completed its flood
insurance due diligence and compliance requirements.


(c)    With respect to any Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date by any Loan Party (including pursuant
to a Permitted Acquisition or any Subsidiary formed by Division) or if an
Excluded Subsidiary ceases to qualify as an Excluded Subsidiary, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such Subsidiary that is owned directly by such Loan Party, (ii) deliver
to the Administrative Agent such documents and instruments as may be required to
grant, perfect, protect and ensure the priority of such security interest,
including but not limited to, the certificates representing such Capital Stock
(if applicable), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions as are necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement, with respect to such
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, in a form reasonably satisfactory to the Administrative Agent, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.






--------------------------------------------------------------------------------




(d)    Subject to Section 6.13, with respect to any Foreign Subsidiary that is
an Excluded Subsidiary but not an Immaterial Subsidiary or any Foreign
Subsidiary Holding Company that is an Excluded Subsidiary but not an Immaterial
Subsidiary, in each case that is (x) directly owned by the Borrower and (y)
created or acquired after the Closing Date by any Loan Party or if such Foreign
Subsidiary ceases to qualify as an Excluded Subsidiary, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such Foreign
Subsidiary or Foreign Subsidiary Holding Company that is directly owned by any
such Loan Party (provided that no more than 65% of the total outstanding voting
Capital Stock and 100% of the total outstanding non-voting Capital Stock of any
such Subsidiary shall be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (if
certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action (including, as applicable, the delivery of any foreign law pledge
documents reasonably requested by the Administrative
Agent) as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.


(e)    At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral (excluding servers) having a value exceeding $450,000 is stored
or located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. After the Closing Date, at the
request of the Administrative Agent, each Loan Party shall use commercially
reasonable efforts to obtain a landlord’s agreement or bailee letter, as
applicable, from the lessor of each leased property or bailee with respect to
any warehouse, processor or converter facility or other location where
Collateral (excluding servers) having a value exceeding $450,000 is stored or
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. Each Loan Party shall pay and
perform its material obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.


(f)    Notwithstanding the foregoing, (i) in the case of Foreign Subsidiaries,
all guarantees and security shall be subject to any applicable general mandatory
statutory limitations, fraudulent preference, equitable subordination, foreign
exchange laws or regulations (or analogous restrictions), transfer pricing or
“thin capitalization” rules, earnings stripping, exchange control restrictions,
applicable maintenance of capital, retention of title claims, employee
consultation or approval requirements, corporate benefit, financial assistance,
protection of liquidity, and similar laws, rules and regulations and customary
guarantee limitation language in the relevant jurisdiction; provided that the
relevant Group Member shall use commercially reasonable endeavors to overcome
such limitations (including by way of debt pushdown or seeking requisite
approvals), and (ii) Subsidiaries may be excluded from the guarantee
requirements in circumstances where (1) the Borrower and the Administrative
Agent reasonably agree that the cost or other consequence of providing such a
guarantee is excessive in relation to the value afforded thereby or (2) in the
case of Foreign Subsidiaries, such requirements would contravene any legal
prohibition, could reasonably be expected to result in any violation or breach
of, or conflict with, fiduciary duties or result in a risk of personal or
criminal liability on the part of any officer, director, member or manager of
such Subsidiary; provided that the relevant Loan Party shall use commercially
reasonable endeavors to overcome such limitations. As a result of the
limitations in clause (i) above, the Administrative Agent may elect to waive the
requirement to cause a Group Member to become a Guarantor hereunder and such
Group Member shall not be a Loan Party for any purposes hereof.


6.13
[Reserved].





--------------------------------------------------------------------------------






6.14    Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.


6.15    Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any Indebtedness of the Loan Parties.
6.16     Anti-Corruption Laws. Conduct its business in compliance in all
material respects with all applicable anti-corruption laws and maintain policies
and procedures designed to promote and achieve compliance with such laws.


6.17    Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement (including
for the avoidance of doubt, make available to Administrative Agent upon
reasonable request, without expense to Administrative Agent, each Loan Party and
its officers, employees and agents and each Loan Party’s books and records, to
the extent that Administrative Agent may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Administrative Agent with respect to any Collateral or relating to the Loan
Parties.


SECTION 7
NEGATIVE COVENANTS


Holdings and the Borrower hereby jointly and severally agree that, at all times
prior to the Discharge of Obligations, no Loan Party shall, nor shall any Loan
Party permit any of its respective Subsidiaries to, directly or indirectly:


7.1
Financial Condition Covenants.



(a)    Minimum Consolidated Quick Ratio. Permit the Consolidated Quick Ratio, as
of the last day of any fiscal quarter to be less than 1.50:1.00.


7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:


(a)    Indebtedness of any Loan Party pursuant to any Loan Document and under
any Cash Management Agreement;


(b)    Indebtedness of (i) any Loan Party owing to any other Loan Party; (ii)
any Group Member (which is not a Loan Party) owing to any other Group Member
(which is not a Loan Party); (iii) any Group Member (which is not a Loan Party)
owing to any Loan Party, which constitutes an Investment permitted by Section
7.8(f)(iii); provided, that, such Indebtedness owing to a Loan Party shall be
evidenced by a promissory note and such promissory note shall be pledged as
Collateral; and (iv) any Loan Party owing to any Group Member (which is not a
Loan Party); provided that such Indebtedness is subordinated to the Obligations
on terms and conditions reasonably acceptable to the Administrative Agent;


(c)    Guarantee Obligations (i) of any Loan Party of the Indebtedness of any
other Loan Party; (ii) of any Group Member (which is not a Loan Party) of the
Indebtedness of any Loan Party; (iii) by any Group Member (which is not a Loan
Party) of the Indebtedness of any other Group Member (which is not a Loan Party)
or (iv) of any Loan Party of the Indebtedness of any Group Member that is not a
Loan Party, so long as the aggregate amount of such Guarantee Obligations is an
Investment permitted by Section 7.8(f)(iii); provided that, in any case of
clauses (i), (ii), (iii) or (iv), the underlying Indebtedness so guaranteed is
otherwise permitted by the terms hereof;






--------------------------------------------------------------------------------




(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
to the Disclosure Letter and any refinancings, refundings, renewals or
extensions thereof (which do not shorten the maturity thereof or increase the
principal amount thereof, except by an amount equal to a reasonable premium and
other fees and expenses reasonably incurred in connection therewith);
(e)     Indebtedness (including, without limitation, Capital Lease Obligations
and purchase money financing) secured by Liens permitted by Section 7.3(g) in an
aggregate principal amount not to exceed $6,000,000 at any one time outstanding
and any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof except by
an amount equal to a reasonable premium and other fees and expenses reasonably
incurred in connection therewith);


(f)
Subordinated Indebtedness;



(g)    Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances, bank guarantees or similar arrangements in the
ordinary course of business;


(h)
unsecured Indebtedness to trade creditors in the ordinary course of business;



(i)    obligations (contingent or otherwise) of the Group Members existing or
arising under any Specified Swap Agreement, provided that such obligations are
(or were) entered into by such Person in accordance with Section 7.13 and not
for purposes of speculation;


(j)    unsecured Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;


(k)    Indebtedness in the form of purchase price adjustments, earn outs,
deferred compensation, or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with Investments permitted by Section 7.8; provided that the amount of such
obligation shall be deemed part of the cost of such Investment (the amount of
which shall be deemed to be the amount required to be accrued as a liability in
accordance with GAAP or the amount actually paid);


(l)
Indebtedness consisting of the financing of insurance premiums;



(m)    Indebtedness not otherwise permitted by this Section in an aggregate
amount not to exceed $4,000,000 at any time outstanding;


(n)    Indebtedness, contingent or otherwise, owing to the Maryland Department
of Commerce (or related party or any equivalent authority from any other
jurisdiction) provided pursuant to the Maryland Economic Development Assistance
Fund (or an equivalent fund from an equivalent authority from any other
jurisdiction), on terms reasonably satisfactory to the Administrative Agent in
its reasonable discretion, in an aggregate amount not to exceed $5,000,000 at
any time outstanding;


(o)    Indebtedness in respect of corporate credit cards in an aggregate amount
not to exceed $4,000,000 at any time outstanding; and


(p)    Indebtedness of a Person (other than a Loan Party or an existing
Subsidiary) existing at the time such Person is acquired, merged with or into a
Loan Party or a Subsidiary or becomes a Subsidiary in an aggregate amount not to
exceed $3,000,000 at any one time outstanding, provided that
(i)such Indebtedness was not, in any case, incurred by such other Person in
connection with, or in contemplation of, such merger or acquisition, (ii) such
merger or acquisition constitutes a Permitted Acquisition, (iii) with respect to
any such Person who becomes a Subsidiary, (A) such Subsidiary and any of its
Subsidiaries are the only obligors in respect of such Indebtedness, and (B) to
the extent such Indebtedness is permitted to be secured hereunder, only the
assets of such Subsidiary and any of its Subsidiaries secure such Indebtedness.
7.3     Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:




--------------------------------------------------------------------------------






(a)    Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;


(b)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;


(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;


(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA) or deposits made in connection with Permitted Acquisitions;


(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;


(f)    Liens in existence on the date hereof listed on Schedule 7.3(f) to the
Disclosure Letter; provided that (i) no such Lien is spread to cover any
additional property after the Closing Date, (ii) the amount of Indebtedness or
obligations secured or benefitted thereby is not increased, (iii) the direct or
any contingent obligor with respect thereto is not changed, and (iv) any renewal
or extension of the obligations secured thereby is permitted by Section 7.2(d);


(g)    Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with, or within 90 days after, the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, and
(iii) the amount of Indebtedness secured thereby is not increased, except by an
amount permitted by Section 7.2(e);


(h)
Liens created pursuant to the Security Documents;



(i)    (x) any interest or title of a lessor or licensor under any lease or
license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed, (y) leases, licenses,
subleases and sublicenses of real property granted to others in the ordinary
course of business and (z) non-exclusive licenses of Intellectual Property in
the ordinary course of business;


(j)    judgment Liens that do not constitute a Default or an Event of Default
under Section 8.1(h) of this Agreement;


(k)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks,
other depositary institutions, securities or commodities intermediaries or
brokerages with which such accounts are maintained securing amounts owing to
such banks or financial institutions with respect to cash management and
operating account management or are arising under Section 4-208 or 4-210 of the
UCC on items in the course of collection;






--------------------------------------------------------------------------------




(l)    (i) cash deposits and liens on cash and Cash Equivalents pledged to
secure Indebtedness permitted under Section 7.2(g), (ii) Liens securing
reimbursement obligations with respect to letters of credit, banker’s
acceptances, bank guarantees permitted by Section 7.2(g) that encumber documents
and other property relating to such letters of credit, and (iii) Liens securing
Obligations under any Specified Swap Agreements permitted by Section 7.2(i);


(m)    Liens on insurance proceeds in favor of insurance companies granted
solely to secured financed insurance premiums;


(n)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure the payment of custom duties in connection with the importation of
goods;


(o)    Liens on any earnest money deposits required in connection with a
Permitted Acquisition or consisting of earnest money deposits required in
connection with an acquisition of property not otherwise prohibited hereunder;


(p)    (i) Liens securing Indebtedness permitted by Section 7.2(m) and Section
7.2(n) and (ii) pledges of cash and cash equivalents in an aggregate amount not
to exceed 4,000,000 at any one time, in respect of Indebtedness permitted by
Section 7.2(o);


(q)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Group Member or becomes a
Subsidiary of a Group Member or acquired by a Group Member in an aggregate
outstanding amount not to exceed $3,000,000 at any one time; provided that (i)
such Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness or obligation
secured by such Lien is permitted pursuant to Section 7.2(p);


(r)    the replacement, extension or renewal of any Lien permitted by clause (q)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;


(s)    Liens that are contractual rights of setoff relating to purchase orders
and other agreements entered into with customers of such Person in the ordinary
course of business; and


(t)
other Liens securing obligations in an outstanding amount not to exceed

$4,000,000 at any one time.


7.4    Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:


(a)    (i) any Group Member that is not a Loan Party may be merged, amalgamated
or consolidated with or into (A) any Loan Party (provided that a Loan Party
shall be the continuing or surviving Person, or the continuing or surviving
Person shall become a Loan Party substantially contemporaneous with such merger,
amalgamation or consolidation) or (B) any Group Member that is not a Loan Party,
and
(ii)
any Loan Party may be merged, amalgamated or consolidated with or into with any
other Loan Party

(provided that if such merger, amalgamation or consolidation involves the
Borrower, the Borrower shall be the continuing or surviving Person);


(b)    (i) any Group Member that is not a Loan Party may Dispose of any or all
of its assets (including upon voluntary liquidation, dissolution or otherwise)
(A) to any other Group Member or
(B)pursuant to a Disposition permitted by Section 7.5; and (ii) any Loan Party
(other than the Borrower) may Dispose of any or all of its assets (including
upon voluntary liquidation, dissolution or otherwise) (A) to any other Loan
Party or (B) pursuant to a Disposition permitted by Section 7.5;




--------------------------------------------------------------------------------






(c)    any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and


(d)    any Subsidiary that is a limited liability company may consummate a
Division as the dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable dividing Person are held by one or more
Guarantors.


7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of Holdings,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:


(a)    Dispositions of obsolete, worn out or surplus property in the ordinary
course of business that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower;


(b)
Dispositions of Inventory in the ordinary course of business;



(c)
Dispositions permitted by Sections 7.4(b)(i)(A) and (b)(ii)(A);



(d)    the sale or issuance of the Capital Stock of a Subsidiary of Holdings (i)
to the Borrower or any other Loan Party, or (ii) by a Subsidiary that is not a
Loan Party to another Subsidiary that is not a Loan Party or (iii) in connection
with any transaction that does not result in a Change of Control;


(e)    the use or transfer of money, cash or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;


(f)    the non-exclusive licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business;


(g)    the Disposition of property (i) from any Loan Party to any other Loan
Party (other than Holdings), and (ii) from any Group Member (which is not a Loan
Party) to any other Group Member; provided that in each case in which there is a
Lien over the relevant property in favor of the Administrative Agent in advance
of the Disposition, an equivalent Lien will be granted to the Administrative
Agent by the Group Member which acquires the property;


(h)
Dispositions of property subject to a Casualty Event;



(i)
leases or subleases of real property;



(j)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
(k)     any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;


(l)    Dispositions of other property in an amount not to exceed $1,000,000 in
the aggregate for any fiscal year of Holdings; and


(m)
Restricted Payments permitted by Section 7.6, Investments permitted by Section

7.8 and Liens permitted by Section 7.3.


provided, however, that any Disposition made pursuant to this Section 7.5 (other
than Dispositions




--------------------------------------------------------------------------------




(x) solely between Loan Parties, (y) Dispositions solely between Group Members
that are not Loan Parties or (z) Dispositions between a Loan Party and a Group
Member that is not a Loan Party in which the terms thereof in favor of a Loan
Party are at least arm’s length terms) shall be made in good faith on an arm’s
length basis for fair value.


7.6    Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, pay any earn-out payment, seller debt or deferred purchase
price payments, declare or pay any dividend (other than dividends payable solely
in Capital Stock (other than Disqualified Stock) of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:


(a)    any Group Member may make Restricted Payments to any Loan Party (other
than Holdings) and any Group Member that is not a Loan Party may make Restricted
Payments to any other Group Member;


(b)    each Group Member may (i) purchase Capital Stock from present or former
officers, directors, employees, consultants, advisors, or other service
providers of any Group Member upon the death, disability or termination of
employment of such officer, director, employee, consultant, advisor, or service
provider; provided that the aggregate amount of payments made under this clause
(i) shall not exceed $1,000,000 during any fiscal year of Holdings, and (ii)
declare and make dividend payments or other distributions payable solely in
Capital Stock (other than Disqualified Stock) of Holdings;


(c)
any Group Member may make Tax Distributions to another Group Member or to

Holdings;


(d)    Holdings may pay de minimis amounts of cash in lieu of fractional shares
upon conversion of convertible securities or upon any stock split or
consolidation;


(e)    Holdings may convert any of its convertible securities into other
securities (other than Disqualified Stock) pursuant to the terms of such
convertible securities or otherwise in exchange thereof;
(f)     the Group Members may make payments in respect of Subordinated
Indebtedness solely to the extent permitted by Section 7.22; and


(g)    the Group Members may make earn-out payments, payments in respect of
seller debt or deferred purchase price payments in connection with a Permitted
Acquisition so long as immediately after giving effect to such payment Liquidity
shall equal or exceed $30,000,000, and immediately after giving effect to such
payment, Holdings and the Borrower and its Subsidiaries shall be in compliance
with the covenant set forth in Section 7.1, based upon financial statements
delivered to the Administrative Agent which give pro forma effect to the making
of such payment (provided that if any such payment obligations constitute
Subordinated Indebtedness, such payment must be permitted under Section 7.22).


7.7
[Reserved].



7.8    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:


(a)
extensions of trade credit in the ordinary course of business;





--------------------------------------------------------------------------------






(b)
Investments in cash and Cash Equivalents;



(c)    Guarantee Obligations permitted by Section 7.2 and Guarantee Obligations
of obligations not constituting Indebtedness in the ordinary course of business;


(d)    (i) travel advances and employee relocation loans and other employee
loans and advances in the ordinary course of business, and (ii) loans to
employees, officers or directors relating to the purchase of Capital Stock of
Holdings pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors;


(e)    Investments existing on the Closing Date and set forth on Schedule 7.8 to
the Disclosure Letter;


(f)    intercompany Investments by (i) any Loan Party in any other Loan Party,
(ii) any Group Member that is not a Loan Party in any other Group Member, or
(iii) any Loan Party in any Group Member that is not a Loan Party to the extent
such Investments do not exceed $2,000,000 in any fiscal year of the Group
Members or to the extent arising from customary transfer pricing or cost-plus
services agreements entered into in the ordinary course of business and on terms
that are, when taken as a whole and in the good faith judgment of the Borrower,
no less favorable to the Loan Parties than would be obtained in arm’s length
transactions with a nonaffiliated third party, except for the cancellation of
any intercompany indebtedness (existing on or prior to the Closing Date) or any
conversion or contribution of any intercompany indebtedness (existing on or
prior to the Closing Date) into Capital Stock (other than Disqualified Stock) of
Tenable Ireland;


(g)    Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;


(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(i)     Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment (except in the case of Cash
Equivalents);


(j)    other Investments so long as immediately after giving effect thereto, in
an aggregate amount not to exceed $2,000,000 in the aggregate at any time
outstanding;


(k)    deposits made to secure the performance of leases, licenses or contracts
in the ordinary course of business, and other deposits made in connection with
the incurrence of Liens permitted under Section 7.3;


(l)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (l) shall not
apply to Investments of Holdings in any Subsidiary;


(m)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions;


(n)    purchases or other acquisitions by any Group Member of the Capital Stock
in a Person that, upon the consummation thereof, will be a Subsidiary (including
as a result of a merger or consolidation) or all or substantially all of the
assets of, or assets constituting one or more business units of, any Person
(each,




--------------------------------------------------------------------------------




a “Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition consummated pursuant to this Section 7.8(n):


(i)    the newly-created or acquired Subsidiary (or assets acquired in
connection with such asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrower on the date hereof, or (y) in a
business permitted by Section 7.17;


(ii)    all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;


(iii)    no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition (or in the case of a Limited
Condition Acquisition, as of the LCA Test Date), could, reasonably be expected
to result in the existence or incurrence of a Material Adverse Effect;


(iv)    the Borrower shall give the Administrative Agent at least twenty (20)
Business Days’ prior written notice of the closing (or if execution of the
Acquisition Agreement will occur simultaneously with closing, then ten (10)
Business Days prior notice, or such shorter period as the Administrative Agent
may agree to) of any such purchase or acquisition;


(v)    the Borrower shall provide to the Administrative Agent as soon as
available but in any event not later than five (5) Business Days after the
execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to any such purchase or acquisition;


(vi)    any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply or
be prepared to comply with
the requirements of Section 6.12, except to the extent compliance with Section
6.12 is prohibited by pre- existing Contractual Obligations or Requirements of
Law binding on such Subsidiary or its properties;


(vii)    Liquidity shall equal or exceed $30,000,000 as of the date the
definitive agreements relating to any such acquisition or other purchase are
executed (after giving effect, on a Pro Forma Basis, to the consummation of such
acquisition or other purchase) (which shall be calculated in accordance with
Section 1.6 in the case of a Limited Condition Acquisition);


(viii)    (A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing (other than in connection with a Limited Condition
Acquisition, in which case there shall be (x) no Default or Event of Default as
of the LCA Test Date and (y) no Event of Default under Section 8.1(a) or (f)
immediately before and immediately after giving effect to any such purchase or
other acquisition) and (B) immediately after giving effect to such purchase or
other acquisition, Holdings and the Borrower and its Subsidiaries shall be in
compliance with the covenant set forth in Section 7.1, based upon financial
statements delivered to the Administrative Agent which give effect, on a Pro
Forma Basis, to such acquisition or other purchase (which shall be calculated in
accordance with Section 1.6 in the case of a Limited Condition Acquisition);


(ix)    the Borrower shall not, based upon the knowledge of the Borrower as of
the date any such acquisition or other purchase is consummated, reasonably
expect such acquisition or other purchase to result in a Default or an Event of
Default under Section 8.1(c), at any time during the term of this Agreement, as
a result of a breach of the financial covenant set forth in Section 7.1;


(x)    no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2;


(xi)
such purchase or acquisition shall not constitute an Unfriendly





--------------------------------------------------------------------------------




Acquisition;


(xii)    each such purchase or acquisition is of (A) a Person organized under
the laws of the United States and engaged in business activities primarily
conducted within the United States or (B) a Person organized under the laws of a
jurisdiction other than the United States and engaged in business activities
primarily conducted outside the United States; provided that the total cash
consideration paid in connection with all acquisitions pursuant to this clause
(B) shall not exceed $20,000,000 in the aggregate; and


(xiii)    the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of Holdings or the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.


Notwithstanding anything herein to the contrary, no Group Member shall
consummate an Unfriendly Acquisition;


(o)    so long as no Event of Default exists at the time of such Investment or
immediately after giving effect thereto, Investments in joint ventures,
corporate collaborations, or strategic alliances; provided that, the aggregate
amount of all such Investments made in cash shall not exceed $3,000,000 in any
fiscal year of the Group Members; and
(p)
Investments consisting of cash collateral, in an aggregate amount not to exceed

$4,000,000 at any one time outstanding, in respect of corporate credit cards
permitted under Section 7.2(o).


7.9
ERISA. The Borrower shall not, and shall not permit any of its ERISA Affiliates
to:

(a) terminate any Pension Plan so as to result in any material liability to the
Borrower or any ERISA Affiliate, (b) permit to exist any ERISA Event, or any
other event or condition, which presents the risk of a material liability to any
ERISA Affiliate, (c) make a complete or partial withdrawal (within the meaning
of ERISA Section 4201) from any Multiemployer Plan so as to result in any
material liability to the Borrower or any ERISA Affiliate, (d) enter into any
new Pension Plan or Multiemployer Plan or modify any existing Pension Plan or
Multiemployer Plan so as to increase its obligations thereunder which could be
reasonably likely to result in material liability to any ERISA Affiliate or
permit the present value of all nonforfeitable accrued benefits under any Plan
(using the actuarial assumptions utilized by the PBGC upon termination of a
Plan) materially to exceed the fair market value of Plan assets allocable to
such benefits, all determined as of the most recent valuation date for each such
Plan, or (e) engage in any transaction which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by the Administrative
Agent or any Lender of any of its rights under this Agreement, any Note or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under Section 406 of ERISA or Section
4975 of the Code with respect to a Plan.


7.10    Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments. (a) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date (but only to the extent that moving any such scheduled
redemption date would result in the redemption to be prior to 91 days after the
Revolving Termination Date) or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon or (ii) that could reasonably be expected to be otherwise
materially adverse to any Lender or any other Secured Party; or (b) other than
pursuant to any refinancing or replacement of Indebtedness permitted by Section
7.2, amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Indebtedness permitted by Section 7.2 (other than Indebtedness pursuant to any
Loan Document and Subordinated Indebtedness which is addressed in Section 7.22)
that would shorten the maturity (but only to the extent such shortening, would
result in the maturity of such Indebtedness to be prior to 91 days after the
Revolving Termination Date) or increase the amount of any payment of principal




--------------------------------------------------------------------------------




thereof or the rate of interest thereon or shorten any date for payment of
interest thereon or that could reasonably be expected to be otherwise materially
adverse to any Lender or any other Secured Party.


7.11    Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of a Loan Party,
except for (a) transactions between Loan Parties not otherwise restricted
hereunder, (b) transactions permitted by Sections 7.2, 7.6 or 7.8 hereof, and
(c) transactions that are in the ordinary course of such Loan Party’s business,
upon fair and reasonable terms that are no less favorable to such Loan Party
than would be obtained in an arm’s length transaction with a non-affiliated
Person.


7.12
Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction.



7.13    Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure, or (b) effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of such Group Member.
7.14     Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.


7.15    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, and (b) pursuant to agreements entered into in
accordance with Sections 7.2 and 7.3.


7.16    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or to pay any Indebtedness owed to,
any other Group Member, (b) make loans or advances to, or other Investments in,
any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary,
(iii) customary restrictions on the assignment of leases, licenses and other
agreements, (iv) restrictions of the nature referred to in clause (c) above
under agreements governing purchase money liens or Capital Lease Obligations
otherwise permitted hereby which restrictions are only effective against the
assets financed thereby, (v) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Borrower, so long as such agreement applies only to
such Subsidiary, was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement is not
as a whole materially less favorable to such Subsidiary, (vi) restrictions under
any Subordinated Debt Documents, (vii) restrictions on the transfer of any asset
pending the close of the sale of such asset and customary restrictions contained
in purchase agreements and acquisition agreements (including by way of merger,
acquisition or consolidation), to the extent in effect pending the consummation
of such transaction, (viii) customary net worth provisions or similar financial
maintenance provisions contained in real property leases entered into by a
Foreign Subsidiary, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Group Members to meet their ongoing obligations under the Loan Documents,
(ix) applicable law, (x) restrictions on cash or other deposits or net worth
imposed under agreements entered into in the ordinary course of business, (xi)
provisions in joint venture agreements and other similar agreements (including
equity holder agreements) relating to such joint venture or its members or
entered into in the ordinary course of business or (xii) any restriction
pursuant to any document, agreement or instrument governing or relating to any
Lien permitted under Section 7.3.




--------------------------------------------------------------------------------






7.17    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Group Members are
engaged on the date of this Agreement or that are reasonably related, ancillary
or incidental thereto.


7.18    Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.


7.19
[Reserved].



7.20    Amendments to Operating Documents. Amend or permit any amendments to any
Loan Party’s Operating Documents if such amendment could reasonably be expected
to be materially adverse to the Administrative Agent or the Lenders.
7.21     Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board; (b)
to finance an Unfriendly Acquisition; (c) to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Issuing Lender, Swingline Lender, or otherwise) of
Sanctions (or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity in violation of
the foregoing); or (d) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.


7.22
Subordinated Indebtedness.



(a)    Amendments. Amend, modify, supplement, waive compliance with, or consent
to noncompliance with, any Subordinated Debt Document (if any), unless the
amendment, modification, supplement, waiver or consent is in compliance with the
subordination provisions therein.


(b)    Payments. Make any payment, prepayment or repayment on, redemption,
exchange or acquisition for value of, or any sinking fund or similar payment
with respect to, any Subordinated Indebtedness, except as expressly permitted by
the subordination provisions in the applicable Subordinated Debt Documents and
any subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders; provided, with respect to the Subordinated Notes, such
payments may only be made if (x) immediately after giving effect to such payment
Liquidity shall equal or exceed
$30,000,000, and (y) immediately after giving effect to such payment, Holdings
and the Borrower and its Subsidiaries shall be in compliance with the covenant
set forth in Section 7.1, based upon financial statements delivered to the
Administrative Agent which give pro forma effect to the making of such payment.


7.23    Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent of any Loan Party within its control to conduct, deal in or
engage in any of the following activities: (a) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or
(c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.


SECTION 8




--------------------------------------------------------------------------------




EVENTS OF DEFAULT


8.1
Events of Default. The occurrence of any of the following shall constitute an
Event of

Default:


(a)    the Borrower shall fail to pay any amount of principal of any Loan when
due in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or
(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document
(i)if qualified by materiality, shall be incorrect or misleading when made or
deemed made, or (ii) if not qualified by materiality, shall be incorrect or
misleading in any material respect when made or deemed made; or


(c)    any Loan Party shall default in the observance or performance of any
agreement contained in, Section 5.3, Section 6.1, Section 6.2, clause (i) or
(ii) of Section 6.5(a), Section 6.6(b), Section 6.7, Section 6.8(a), Section
6.10, Section 6.11, Section 6.16, Section 6.17, or Section 7 of this Agreement;
or


(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs
(a)through (c) of this Section 8.1), and such default shall continue unremedied
for a period of 15 Business Days thereafter; provided that that if the default
cannot by its nature be cured within the 15 Business Days or cannot after
diligent attempts by the applicable Loan Party be cured within such 15 Business
Days period, and such default is likely to be cured within a reasonable time,
then such Loan Party shall have an additional period (which shall not in any
case exceed forty-five (45) days) to attempt to cure such default), and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Revolving Extensions of Credit shall be made during
such cure period); or


(e)    (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; (B)
default in making any payment of any interest, fees, costs or expenses on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; (C) default in making
any payment or delivery under any such Indebtedness constituting a Swap
Agreement beyond the period of grace, if any, provided in such Swap Agreement;
or (D) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (1) cause, or to permit the holder or beneficiary of, or, in the
case of any such Indebtedness constituting a Swap Agreement, counterparty under,
such Indebtedness (or a trustee or agent on behalf of such holder, beneficiary,
or counterparty) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (in
the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (2) to cause, with the giving of notice if required, any Group
Member to purchase, redeem, mandatorily prepay or make an offer to purchase,
redeem or mandatorily prepay such Indebtedness prior to its stated maturity;
provided that a default, event or condition described in clauses (i)(A), (B),
(C), or (D) of this Section 8.1(e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in any of clauses (i)(A), (B), (C), or (D) of this Section 8.1(e)
shall have occurred with respect to Indebtedness, the outstanding principal
amount (and, in the case of Swap Agreements, the Swap Termination Value) of
which, individually or in the aggregate for all such Indebtedness, exceeds
$5,000,000; of (ii) any default or event of default (however designated) shall
occur with respect to any Subordinated Indebtedness of any Group Member; or


(f)
(i) any Group Member shall commence any case, proceeding or other action





--------------------------------------------------------------------------------




(a)under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part
of its assets, or any Group Member shall make a general assignment for the
benefit of its creditors; or
(ii)there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (x) results in the
entry of an order for relief or any such adjudication or appointment or (y)
remains undismissed, undischarged or unbonded for a period of 60 days (provided
that, during such 60 day period, no Loan shall be advanced or Letters of Credit
issued hereunder); or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof (provided that, during such
60 day period, no Loan shall be advanced or Letters of Credit issued hereunder);
or (iv) any Group Member shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or


(g)    there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $5,000,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $5,000,000; or


(h)    there is entered against any Group Member (i) one or more final judgments
or orders for the payment of money involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $5,000,000 or more, or (ii) one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or


(i)    (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or


(ii)    any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or


(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or


(k)
a Change of Control shall occur; or



(l)    Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to (x) its ownership of the Capital Stock of its Subsidiaries,
(y) that certain HQ Lease and (z) its guarantees of performance and payment
obligations of its subsidiaries, (ii) incur, create, assume or suffer to exist
any Indebtedness or other liabilities or financial obligations, except (v)
guarantees of performance and payment obligations of its subsidiaries, (w)
pursuant to that certain HQ Lease, (x) nonconsensual obligations imposed by
operation of law, (y) obligations pursuant to the Loan Documents to which it is
a party, and (z) obligations with respect to its Capital Stock or other
Indebtedness permitted hereunder, or (iii) own, lease, manage or otherwise




--------------------------------------------------------------------------------




operate any properties or assets other than the ownership of shares of Capital
Stock of its Subsidiaries or pursuant to that certain HQ Lease; or


(m)    any of the Governmental Approvals necessary for any of the Group Members
to operate its respective business shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (x) has, or could
reasonably be expected to have, a Material Adverse Effect, or (y) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
materially adverse effect on the legal qualifications of any such Group Member
to hold any material Governmental Approval in any applicable jurisdiction could
reasonably be expected to have a Material Adverse Effect; or


(n)    any Loan Document (including any subordination provisions of any
subordination agreement or intercreditor agreement governing Subordinated
Indebtedness) not otherwise referenced in Section 8.1(i) or (j), at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any liability or obligation under any Loan Document to which
it is a party, or purports to revoke, terminate or rescind any such Loan
Document.


8.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and


(b)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; (iii) any Cash
Management Bank may terminate any Cash Management Agreement then outstanding and
declare all Obligations then owing by the Loan Parties under any such Cash
Management Agreements then outstanding to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iv) the
Administrative Agent may exercise on behalf of itself, any Cash Management Bank,
the Lenders and the Issuing Lender all rights and remedies available to it
(including for the avoidance of doubt, place a “hold” on any account maintained
with SVB and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral and demand and receive possession
of Borrower’s books and records), any such Cash Management Bank, the Lenders and
the Issuing Lender under the Loan Documents.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to 105% (110%
in the case of a Letter of Credit denominated in an Alternative Currency) of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall




--------------------------------------------------------------------------------




be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other Obligations of the Borrower hereunder and under the other Loan
Documents in accordance with Section 8.3.


In addition, (x) the Borrower shall also Cash Collateralize the full amount of
any Swingline Loans then outstanding, and (y) to the extent elected by any
applicable Cash Management Bank, the Borrower shall also Cash Collateralize the
amount of any Obligations in respect of Cash Management Services then
outstanding, which Cash Collateralized amounts shall be applied by the
Administrative Agent to the payment of all such outstanding Cash Management
Services, and any unused portion thereof remaining after all such Cash
Management Services shall have been fully paid and satisfied in full shall be
applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3.


(c)    After all such Letters of Credit and Cash Management Agreements shall
have been terminated, expired or fully drawn upon, as applicable, and all
amounts drawn under any such Letters of Credit shall have been reimbursed in
full and all other Obligations of the Borrower and the other Loan Parties
(including any such Obligations arising in connection with Cash Management
Services) shall have been paid in full, the balance, if any, of the funds having
been so Cash Collateralized shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto). Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.


8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:


First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21 (including interest thereon)) payable to the Administrative Agent,
in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees and Issuing Lender Fees), and any Qualified Counterparty
and any applicable Cash Management Bank (in its respective capacity as a
provider of Cash Management Services), and the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Lender, and amounts payable under Sections 2.19, 2.20
and 2.21, in each case, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;


Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;
Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest in respect of any Cash Management
Services and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Cash Management Agreements, in each case, ratably among the Lenders, any
applicable Cash Management Bank (in its respective capacity as a provider of
Cash Management Services), and any Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fourth payable to them;


Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Cash




--------------------------------------------------------------------------------




Management Agreements, in each case, ratably among the Lenders, any applicable
Cash Management Bank (in its respective capacity as a provider of Cash
Management Services), and any applicable Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fifth and payable to them;


Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
Dollar Equivalent of the undrawn amount of Letters of Credit pursuant to Section
3.10;


Seventh, for the account of any applicable Qualified Counterparty and any
applicable Cash Management Bank, to any settlement amounts, payment amounts and
other termination payment obligations under any Specified Swap Agreements and
Cash Management Agreements not paid pursuant to clause Fifth and to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements and Cash Management Services, in each case, ratably among them in
proportion to the respective amounts described in this clause Seventh payable to
them;


Eight, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations described in this clause Eight and
payable to them;


Last, the balance, if any, after the Discharge of Obligations, to the Borrower
or as otherwise required by Law.


Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate Dollar Equivalent of the undrawn amount of Letters
of Credit pursuant to clause Sixth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral for Letters of Credit after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.


Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.
SECTION 9
THE ADMINISTRATIVE AGENT


9.1
Appointment and Authority.



(a)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.


(b)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders, the Issuing Lender, and the Swingline Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or obligations, except those expressly set forth herein and in
the other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this




--------------------------------------------------------------------------------




Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.


(c)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty and provider of Cash
Management Services) hereby irrevocably (i) authorizes the Administrative Agent
to enter into all other Loan Documents, as applicable, including the Guarantee
and Collateral Agreement and any Subordination Agreements, and (ii) appoints and
authorizes the Administrative Agent to act as the agent of the Secured Parties
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. The
Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.2
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Section 9 and Section 10
(including Section 9.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Administrative Agent is further authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.


9.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in
connection with the syndication of the Facilities provided for herein as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with bad faith, gross
negligence or willful misconduct in the selection of such sub agents.


9.3    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:


(a)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;


(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the




--------------------------------------------------------------------------------




automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into
(i)any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5.1, Section 5.2 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for any
of the Loan Parties), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts. The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.


9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender, Holdings
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives




--------------------------------------------------------------------------------




such a notice, the Administrative Agent shall give notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action or
refrain from taking such action with respect to such Default or Event of Default
as it shall deem advisable in the best interests of the Lenders.


9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their Affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group
Members and their Affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Group Member or any Affiliate of a Group Member that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or Affiliates.


9.7    Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by
Holdings, the Borrower or any other Loan Party and without limiting the
obligation of Holdings, the Borrower or any other Loan Party to do so) according
to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by Holdings, the
Borrower or such other Loan Party; provided that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s bad faith, gross negligence or willful misconduct, and that with
respect to such unpaid amounts owed to any Issuing Lender or Swingline Lender
solely in its capacity as such, only the Revolving Lenders shall be required to
pay such unpaid amounts, such payment to be made severally among them based on
such Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.




--------------------------------------------------------------------------------






9.8    Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


9.9
Successor Administrative Agent.



(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.


9.10
Collateral and Guaranty Matters.





--------------------------------------------------------------------------------






(a)
The Lenders irrevocably authorize the Administrative Agent, at its option and in

its discretion,


(i)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (A) upon the Discharge
of Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, or (C) subject to Section 10.1, if approved, authorized or ratified in
writing by the Required Lenders;
(ii)     to subordinate any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3 (g) and (i); and


(iii)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this Section
9.10.


(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


(c)    Notwithstanding anything contained in any Loan Document, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any guaranty of the Obligations (including any such guaranty provided by
the Guarantors pursuant to the Guarantee and Collateral Agreement), it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or any other
judicial proceeding. In the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Secured Party may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
such Secured Party (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the guarantees of the Obligations
provided by the Loan Parties under the Guarantee and Collateral Agreement, to
have agreed to the foregoing provisions. In furtherance of the foregoing, and
not in limitation thereof, no Specified Swap Agreement and no Cash Management
Agreement, the Obligations under which constitute Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
Obligations of any Loan Party under any Loan Document except as expressly
provided herein or in the Guarantee and Collateral Agreement. By accepting the
benefits of the Collateral and of the guarantees of the Obligations provided by
the Loan Parties under the Guarantee and Collateral Agreement,




--------------------------------------------------------------------------------




any Secured Party that is a Cash Management Bank or a Qualified Counterparty
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and to have
agreed to be bound by the Loan Documents as a Secured Party thereunder, subject
to the limitations set forth in this paragraph.


9.11    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or
Obligation in respect of any Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


9.12    No Other Duties, etc. Anything herein to the contrary notwithstanding,
the Lead Arranger listed on the cover page hereof shall not have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Issuing Lender or the Swingline Lender hereunder.


9.13    Cash Management Bank and Qualified Counterparty Reports. Each Cash
Management Bank and each Qualified Counterparty agrees to furnish to the
Administrative Agent, as frequently as the Administrative Agent may reasonably
request, with a summary of all Obligations in respect of Cash Management
Services and/or Specified Swap Agreements, as applicable, due or to become due
to such Cash Management Bank or Qualified Counterparty, as applicable. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Cash Management Bank
or Qualified Counterparty (in its capacity as a Cash Management Bank or
Qualified Counterparty and not in its capacity as a Lender) unless the
Administrative Agent has received written notice thereof from such Cash
Management Bank or Qualified Counterparty and if such notice is received, the
Administrative Agent shall be entitled to assume that the only amounts due to
such Cash Management Bank or Qualified Counterparty on account of Cash
Management Services or Specified Swap Agreements are set forth in such notice.


9.14
Survival. This Section 9 shall survive the Discharge of Obligations.

SECTION 10




--------------------------------------------------------------------------------




MISCELLANEOUS


10.1
Amendments and Waivers.



(a)    Neither this Agreement, any other Loan Document (other than any L/C
Related Document), nor any terms hereof or thereof may be amended, supplemented
or modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except that no amendment or modification of
defined terms used in the financial covenants in this Agreement or waiver of any
Default or Event of Default or the right to receive interest at the Default Rate
shall constitute a reduction in the rate of interest or fees for purposes of
this clause (A)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case, without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the value of the
guarantees (taken as a whole) of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (D) (i) amend, modify or waive the pro rata requirements of Section
2.18 or any other provision of the Loan Documents requiring pro rata treatment
of the Lenders in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.18 or any other provision of the Loan Documents
requiring pro rata treatment of the Lenders in a manner that adversely affects
the L/C Lenders without the written consent of each L/C Lender; (E) [reserved];
(F) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (G) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender; (H)
amend, modify or waive any provision of Section 3, the definition of Alternative
Currency or Section 1.5 without the written consent of the Administrative Agent,
the Issuing Lender and each Lender; or (I) (i) amend or modify the application
of payments set forth in Section 8.3 in a manner that adversely affects
Revolving Lenders without the written consent of each affected Revolving Lender,
(ii) amend or modify the application of payments set forth in Section 8.3 in a
manner that adversely affects L/C Lenders without the written consent of the L/C
Lenders, or (iii) amend or modify the application of payments provisions set
forth in Section 8.3 in a manner that adversely affects the Issuing Lender, any
Cash Management Bank or any Qualified Counterparty, as applicable, without the
written consent of the Issuing Lender, such Cash Management Bank or any such
Qualified Counterparty, as applicable. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Issuing Lender, each Cash Management Bank, each Qualified Counterparty, and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.
Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C-Related Documents without the consent of the Administrative Agent or any
other Lender and the Issuing Lender, Administrative Agent and the Borrower may
make customary technical amendments if any Letter of Credit shall be issued
hereunder in a currency other than




--------------------------------------------------------------------------------




U.S. Dollars. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Revolving Commitment of any Defaulting Lender may not be increased
or extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.


(b)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower requests that this Agreement or any of the
other Loan Documents be amended or otherwise modified in a manner which would
require the consent of all of the Lenders and such amendment or other
modification is agreed to by the Borrower, the Required Lenders and the
Administrative Agent, then, with the consent of the Borrower, the Administrative
Agent and the Required Lenders, this Agreement or such other Loan Document may
be amended without the consent of the Lender or Lenders who are unwilling to
agree to such amendment or other modification (each, a “Minority Lender”), to
provide for:


(i)
the termination of the Commitment of each such Minority Lender;



(ii)    the assumption of the Loans and Commitment of each such Minority Lender
by one or more Replacement Lenders pursuant to the provisions of Section 2.23;
and


(iii)    the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.


(c)    Notwithstanding any provision herein to the contrary, this Agreement may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrower, (i) to add one or more
additional credit or term loan facilities to this Agreement and to permit all
such additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.


(d)    Notwithstanding any provision herein to the contrary, any Cash Management
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.


(e)    Notwithstanding any provision herein or in any other Loan Document to the
contrary, no Cash Management Bank and no Qualified Counterparty shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of Cash Management Services or Specified
Swap Agreements or Obligations owing thereunder, nor shall the
consent of any such Cash Management Bank or Qualified Counterparty, as
applicable, be required for any matter, other than in their capacities as
Lenders, to the extent applicable.


(f)    Notwithstanding any other provision herein to the contrary, no consent of
any Lender (or other Secured Party other than the Administrative Agent) shall be
required to effectuate any amendment to implement any Increase permitted by
Section 2.27.






--------------------------------------------------------------------------------




(g)    Notwithstanding any other provision herein to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Issuing Lender, the Borrower and the Lenders affected thereby to amend the
definition of “Alternative Currency” solely to add additional currency options,
in each case solely to the extent permitted pursuant to Section 1.5.


(h)    The Administrative Agent may, with the consent of the Loan Parties only,
amend, modify or supplement this Agreement or any of the Loan Documents to cure
any omission, mistake or defect.


10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower, Holdings and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:


Borrower/Holdings:    Tenable, Inc.
7021 Columbia Gateway Drive, Suite 500
Columbia, MD 21046 Attn: General Counsel
E-Mail: legal@tenable.com


with a copy (which shall not constitute notice) to:


Cooley LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004-2400 Attention: Jonathan Bagg, Esq. E-Mail:
jbagg@cooley.com
Administrative Agent:    Silicon Valley Bank
1000 Wilson Blvd, Suite 2110
Arlington, Virginia 22209 Attn: Mr. Will Deevy Email: wdeevy@svb.com


with a copy (which shall not constitute notice) to:


Morrison & Foerster LLP 200 Clarendon Street
Boston, Massachusetts 02116 Attention: Charles W. Stavros, Esq.
E-Mail: Cstavros@mofo.com


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.


(a)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender.




--------------------------------------------------------------------------------




The Administrative Agent or any Loan Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.


(b)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.


(c)    (i) Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.


(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.


10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5
Expenses; Indemnity; Damage Waiver.



(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other




--------------------------------------------------------------------------------




Loan Documents, or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated),
(ii)all reasonable and documented out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender (including the fees, charges and disbursements of counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit),
(iii)
any actual or alleged presence or release of Materials of Environmental Concern
on or from any

property owned or operated by the Group Members, or any Environmental Liability
related in any way to the Group Members, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 10.5(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Aggregate Exposure Percentage at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the




--------------------------------------------------------------------------------




Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.


(f)
Survival. Each party’s obligations under this Section shall survive the
Discharge

of Obligations.
10.6
Successors and Assigns; Participations and Assignments.



(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which, for purposes of this
Section 10.6, shall include any Cash Management Bank and any Qualified
Counterparty, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:


(i)
Minimum Amounts.



(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect




--------------------------------------------------------------------------------




to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Commitment; and


(C)    the consent of the Issuing Lender and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Facility.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.


(v)
No Assignment to Certain Persons. No such assignment shall be made to

(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance




--------------------------------------------------------------------------------




with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust established for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.20(e) and 9.7 with respect to any payments made by
such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered by such
Participant to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.23 as if it were an assignee under Section 10.6(b); and
(B) shall not be entitled to receive any greater payment under Sections




--------------------------------------------------------------------------------




2.19 or 2.20, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a change in any Requirement of Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.23 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103- 1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.


(g)    Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments or
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the effective date of the applicable Assignment and Assumption that (i) it is
an Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).


10.7
Adjustments; Set-off.



(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided that
if all or any portion




--------------------------------------------------------------------------------




of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.


(b)
Upon (i) the occurrence and during the continuance of any Event of Default and

(ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to Holdings, the Borrower or any other Loan Party,
any such notice being expressly waived by Holdings, the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of Holdings, the Borrower or any other Loan Party, as the case may
be, against any and all of the obligations of Holdings, the Borrower or such
other Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Holdings, the Borrower or
such other Loan Party may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender or any of its Affiliates shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate thereof from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application made by such
Lender or any of its Affiliates; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender and its Affiliates under this Section 10.7 are in addition to other
rights and remedies (including other rights of set-off) which such Lender or its
Affiliates may have.


10.8    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then (a)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the Discharge of Obligations.


10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.






--------------------------------------------------------------------------------




10.10
Counterparts; Electronic Execution of Assignments.



(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of an original
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.


(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


10.11    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.11, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited under or in connection
with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.12    Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.


10.13    GOVERNING LAW. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, AND ANY CLAIM,
CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN CONTRACT,
TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. This Section 10.13 shall survive the
Discharge of Obligations.
10.14     Submission to Jurisdiction; Waivers.    Each party hereto hereby
irrevocably and unconditionally:


(a)    agrees that all disputes, controversies, claims, actions and other
proceedings involving, directly or indirectly, any matter in any way arising out
of, related to, or connected with, this Agreement, any other Loan Document, any
contemplated transactions related hereto or thereto, or the relationship between
any Loan Party, on the one hand, and the Administrative Agent or any Lender or
any other Secured Party, on the other hand, and any and all other claims of the
Borrower or any other Group Member against the Administrative Agent or any
Lender or any other Secured Party of any kind, shall be brought only in a state
court located in the Borough of Manhattan, or, to the extent permitted by law,
in a federal court sitting in the Borough of Manhattan; provided that nothing in
this Agreement shall be deemed to operate to preclude the Administrative Agent
or any Lender or any other Secured Party from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or




--------------------------------------------------------------------------------




other court order in favor of Administrative Agent or such Lender or any other
Secured Party, to the extent permitted by law. Holdings and the Borrower, on
behalf of themselves and each other Loan Party (i) expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court and to the selection of any referee referred to below, (ii) hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court, and (iii)
agrees that it shall not file any motion or other application seeking to change
the venue of any such suit or other action. Holdings and the Borrower, on behalf
of themselves and each other Loan Party, hereby waives personal service of any
summons, complaints, and other process issued in any such action or suit and
agrees that service of any such summons, complaints, and other process may be
made by registered or certified mail addressed to the Borrower at the address
set forth in Section
10.2 of this Agreement and that service so made shall be deemed completed upon
the earlier to occur of the Borrower’s actual receipt thereof or three days
after deposit in the U.S. mails, proper postage prepaid;


(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN CONTRACT,
TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR RELATING TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY
AND THEREBY, AMONG ANY OF THE PARTIES HERETO AND THERETO. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. EACH OF HOLDINGS AND THE BORROWER HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL; and


(c)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


This Section 10.14 shall survive the Discharge of Obligations.


10.15
Acknowledgements. Each of Holdings and the Borrower hereby acknowledges that:



(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;


(b)    in connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Holdings and the Borrower, on behalf of each
Group Member, each acknowledge and agree that: (i) (A)
the arranging and other services regarding this Agreement provided by the
Administrative Agent and any Affiliate thereof, and the Lenders and any
Affiliate thereof are arm’s-length commercial transactions between Holdings, the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Lenders and their respective applicable
Affiliates (collectively, solely for purposes of this Section 10.15, the
“Lenders”), on the other hand, (B) each of Holdings, the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) Holdings, the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, its Affiliates,
each Lender and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Holdings, the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, its
Affiliates, any Lender nor any of their Affiliates has any obligation to
Holdings, the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, its Affiliates, the Lenders and their Affiliates
may be engaged in a broad range of transactions that involve interests that
differ




--------------------------------------------------------------------------------




from those of Holdings, the Borrower, the other Loan Parties and their
respective Affiliates, and neither the Administrative Agent, its Affiliates, any
Lender nor any of their Affiliates has any obligation to disclose any of such
interests to Holdings, the Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of Holdings,
the Borrower and each other Loan Party hereby waives and releases any claims
that it may have against the Administrative Agent, its Affiliates, each Lender
and any of their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby; and


(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Group Members and the Lenders.


10.16
Releases of Guarantees and Liens.



(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.


(b)    Upon the Discharge of Obligations, the Collateral (other than any cash
collateral securing any Specified Swap Agreements, any Cash Management Services
or outstanding Letters of Credit) shall be released from the Liens created by
the Security Documents and Cash Management Agreements (other than any Cash
Management Agreements used to Cash Collateralize any Obligations arising in
connection with Cash Management Agreements), and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents and Cash Management Agreements
(other than any Cash Management Agreements used to Cash Collateralize any
Obligations arising in connection with Cash Management Agreements) shall
terminate, all without delivery of any instrument or performance of any act by
any Person.


10.17    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) so long as such Person agrees to keep such
Information confidential; (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided that the Administrative Agent
and each Lender notify the Borrower of such disclosure other than in connection
with routine audits, examinations or requests and to the extent not prohibited
by Requirements of Law; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to
(i) any rating agency in connection with rating the Group Members or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source




--------------------------------------------------------------------------------




other than the Borrower. In addition, the Administrative Agent, the Lenders, and
any of their respective Related Parties, may (A) disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments; and (B) use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
credit facilities contemplated by this Agreement in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications, including the placement of “tombstone”
advertisements in publications of its choice at its own expense.


Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to their tax advisors and their respective Affiliates,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. However, any such information relating to
the tax treatment or tax structure is required to be kept confidential to the
extent necessary to comply with any applicable federal or state securities laws,
rules, and regulations.


For purposes of this Section, “Information” means all information received from
the Group Members relating to the Group Members or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Group Members; provided that, in the case of information
received from the Group Members after the date hereof, such information is
clearly identified at the time of delivery as confidential or should be
reasonably understood given the nature of such Information and the circumstances
of such disclosure. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care (but in no event less than reasonable care) to maintain the confidentiality
of such Information as such Person would accord to its own confidential
information.
10.18     Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.


10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of Holdings, the
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party in the Agreement
Currency, the Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum




--------------------------------------------------------------------------------




originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).


10.20    Patriot Act; Other Regulations. Each Lender and the Administrative
Agent (for itself and not on behalf of any other party) hereby notifies
Holdings, the Borrower and each other Loan Party that, pursuant to the
requirements of “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and 31 C.F.R. § 1010.230, it is required
to obtain, verify and record information that identifies each Loan Party and
certain related parties thereto, which information includes the names and
addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party and certain of
their beneficial owners and other officers in accordance with the Patriot Act
and 31 C.F.R. § 1010.230. The Borrower and each other Loan Party will, and will
cause each of their respective Subsidiaries to, provide, to the extent
commercially reasonable or required by any Requirement of Law, such information
and documents and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with “know your customer” requirements under
the PATRIOT Act, 31
C.F.R. § 1010.230 or other applicable anti-money laundering laws.


10.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.



Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution;


(b)    a conversion of all, or a portion of, such liability into Capital Stock
in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
Capital Stock will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement or any other Loan Document; or


(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of page left blank intentionally]
 






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


HOLDINGS:
TENABLE HOLDINGS, INC.
 
 
By:
/s/ Steve Vintz
Name:
Steve Vintz
Title:
CFO
 
 
BORROWER:
TENABLE, INC.
 
 
By:
/s/ Steve Vintz
Name:
Steve Vintz
Title:
CFO, Treasurer and Assistant Secretary













--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
SILICON VALLEY BANK
 
 
By:
/s/ Will Deevy
Name:
Will Deevy
Title:
Director
 
 





--------------------------------------------------------------------------------






LENDERS:
SILICON VALLEY BANK,
As Issuing Lender, Swingline Lender and as a Lender
 
 
By:
/s/ Will Deevy
Name:
Will Deevy
Title:
Director
 
 





